     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 1 of 57 Page ID #:1




     MARK M. HATHAWAY
 1   (CA 151332; DC 437335; IL 6327924; NY 2431682)
     JENNA E. PARKER (CA 303560)
 2   HATHAWAY PARKER
 3   445 S. Figueroa Street, 31st Floor
     \Los Angeles, California 90071
 4   Telephone: (213) 529-9000
     Facsimile: (213) 529-0783
 5   E-Mail: mark@hathawayparker.com
     E-Mail: jenna@hathawayparker.com
 6
     Attorneys for Plaintiff
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   BRYCE DIXON, an individual,           )         Case No.:
                                           )
12      Plaintiff,                         )
                                           )         COMPLAINT FOR DAMAGES AND
13   v.                                    )         INJUNCTIVE RELIEF
                                           )
14   UNIVERSITY OF SOUTHERN                )           1. Title IX-Erroneous Outcome
     CALIFORNIA, a California corporation, )           2. Title IX-Selective Enforcement
15   and DOES 1 to 50 inclusive,           )           3. Violation of the UNRUH Civil
                                           )              Right Act
16      Defendants.                        )           4. Breach of Contract
                                           )           5. Promissory Estoppel
17                                         )           6. Negligence
                                           )           7. Intentional Infliction of Emotional
18                                         )              Distress
                                           )
19
20      COMES NOW PLAINTIFF Bryce Dixon (“Plaintiff” or “Mr. Dixon”), by and
21   through his attorneys Hathaway Parker, as and for his Complaint, respectfully alleges as
22   follows:
23                               OVERVIEW OF THIS ACTION
24      1. Defendant University of Southern California has created a gender-biased hostile
25   environment on their campuses for males, like Plaintiff, who have been falsely accused of
26   sexual misconduct. This hostile environment has arisen, in part, due to Defendant’s
27   pattern and practice of authorizing the discipline of male students in the absence of
28   evidence of misconduct and without providing any semblance of due process or fairness.

                                  COMPLAINT FOR DAMAGES
                                             1
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 2 of 57 Page ID #:2




 1   Despite having ample notice of the hostile environment, Defendant ignored
 2   recommendations and reneged on commitments to provide equality and due process for
 3   all.
 4          2. It is no secret that over the past few years, various courts including this one, have
 5   seen a substantial increase in litigation brought by male students against universities
 6   alleging a mishandling of sexual misconduct allegations and biased proceedings leading
 7   to unwarranted sanctions.
 8          3. Not surprisingly, cases of wrongful allegations of sexual misconduct have
 9   abounded, as illustrated by the Rolling Stone’s article on “Jackie,” an alleged rape victim
10   at the University of Virginia.1 Also discredited, Columbia University student Emma
11   Sulkowicz, who spent her final year at Columbia toting a mattress to protest the
12   university’s supposed failure to punish her alleged rapist. 2 Ms. Sulkowicz even became
13   something of a spokesperson for rape victims and was invited to attend the State of the
14
15
            1
          A Rape on Campus by Sabrina Erdely was published in the December 4, 2014 issue
16
     of Rolling Stone. The article has since been retracted and the Virginia Alpha Chapter of
17   the Phi Kappa Psi fraternity paid $1.65 million in a settlement with Rolling Stone over
18   the discredited article. (Sydney Ember, Rolling Stone to Pay $1.65 Million to Fraternity
     Over Discredited Rape Story, The New York Times (June 13, 2017)
19   https://www.nytimes.com/2017/06/13/business/media/rape-uva-rolling-stone-frat.html.)
        2
20        Emma Sulkowicz waited seven months to report her allegations to Columbia
     University. After investigation by the university and law enforcement, Paul Nungesser,
21   the accused student, was cleared of the charges. Ms. Sulkowicz tried to get other women
22   to accuse Mr. Nungesser of sexual assault, but Columbia University found him not
23   responsible for those claims as well. On April 23, 2015, Mr. Nungesser sued Columbia
     University for being complicit in allowing the harassment from his accuser, which
24   “significantly damaged, if not effectively destroyed Paul Nungesser’s college experience,
25   his reputation, his emotional well-being and his future career prospects.” The lawsuit
     includes dozens of Facebook messages between the two former friends and many
26   declarations of Ms. Sulkowicz’s love for Mr. Nungesser before and after the alleged rape.
27   (See Mona Charen, It’s High Time Columbia’s Mattress Girl Was Discredited, National
     Review (August 4, 2017) https://www.nationalreview.com/2017/08/columbia-university-
28
     mattress-girl-emmas-sulkowicz-paul-nungesser-lawsuit-rape-accusation-exonerated/.)
                                  COMPLAINT FOR DAMAGES
                                                  2
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 3 of 57 Page ID #:3




 1   Union address with Senator Kirsten Gillibrand (D-New York). Then there are the
 2   discredited claims of Erica Kinsman and of Kamilah Willingham, who had been featured
 3   in the movie, “The Hunting Ground.”3
 4      4. In “An Open Letter to Higher Education about Sexual Violence” from Brett A.
 5   Sokolow, Esq. and The NCHERM Group Partners, dated May 27, 2014, Mr. Sokolow
 6   provides examples of sexual misconduct cases where the college or university is holding
 7   the male student accountable in spite of the evidence—or the lack thereof—“because they
 8   think they are supposed to, and that doing so is what OCR wants.” 4 Finally, numerous
 9   rights organizations have spoken out on the issue, including the Foundation for Individual
10   Rights in Education, https://www.thefire.org/, the National Coalition For Men Carolinas
11   (NCFMC), http://www.ncfmcarolinas.com/, Stop Abusive and Violent Environments
12   (SAVE) http://www.saveservices.org/, and Families Advocating for Campus Equality
13   (FACE) https://www.facecampusequality.org/.
14      5. In short, there is an apparent epidemic of false allegations and wrongful
15   convictions.
16
17      3
          See, Ivan B. K. Levingston, Film ‘The Hunting Ground’ Misrepresents Harvard
18   Sexual Assault Statistics, The Harvard Crimson (March 26, 2015)
     https://www.thecrimson.com/article/2015/3/26/hunting-ground-film-statistics/; Emily
19   Yoffe, How The Hunting Ground Blurs the Truth, Slate (June 1, 2015)
20   https://slate.com/news-and-politics/2015/06/the-hunting-ground-a-closer-look-at-the-
     influential-documentary-reveals-the-filmmakers-put-advocacy-ahead-of-accuracy.html;
21   Asche Schow, The continuing collapse of 'The Hunting Ground,' a campus sexual assault
22   propaganda film, Washington Examiner (June 3, 2015)
23   https://www.washingtonexaminer.com/the-continuing-collapse-of-the-hunting-ground-a-
     campus-sexual-assault-propaganda-film.
24      4
          The NCHERM Group, the largest higher education specific law practice in the
25   country, has worked with 3,000 higher education clients in the past 17 years, and
     frequently represents universities being investigated by the Department of Education,
26   Office for Civil Rights (“OCR”), a sub-agency of the United States Department of
27   Education. The NCHERM Group are the founders of ATIXA, a membership association
     of more than 1,400 campus Title IX coordinators and investigators, that produces training
28
     materials and seminars, publications, and conferences.
                                  COMPLAINT FOR DAMAGES
                                                  3
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 4 of 57 Page ID #:4




 1      6. A national survey found that nearly one in 10 persons reported they had been
 2   falsely accused of sexual assault, domestic violence, or child abuse. 5 In the United States,
 3   more than 2,000 exonerations have been documented to date, representing nearly 21,000
 4   person-years of life lost. 6 False accusations and perjury are the leading contributor to
 5   wrongful convictions. 7
 6      7. To protect against false allegations, abuse of Title IX, and wrongful convictions, it
 7   is critical for universities to enforce investigation and adjudication procedures that are
 8   thorough, objective, and fair.
 9      8. USC has not done that. Instead, its procedures are biased, pre-determined, and
10   unfair.
11      9. Defendant breached a contractual agreement with Plaintiff, breached a duty of care
12   to Plaintiff, discriminated against Plaintiff on the basis of sex, and failed to follow
13   applicable federal and state laws prohibiting discrimination.
14      10.USC has failed in its commitment to provide equal opportunities to both male and
15   female students in its campus programs.
16      11.USC’s unlawful treatment of Plaintiff was motivated by gender bias against male
17   students as part of a troubling trend at colleges and universities nationwide involving
18   unfair and biased investigations—and severe and unwarranted discipline—that is
19   devastating innocent male students.
20      12.This process has taken an immense toll on Plaintiff’s mental and emotional health,
21   significantly damaged his reputation, and caused him to lose the benefit of his college
22   experience.
23      13.Having been irreparably harmed by false allegations of sexual misconduct, and
24
25
        5
         http://www.saveservices.org/falsely-accused/survey/
26      6
         http://www.law.umich.edu/special/exoneration/Pages/about.aspx.
       7
27       http://www.law.umich.edu/special/exoneration/Pages/ExonerationsContribFactors
     ByCrime.aspx?fbclid=IwAR28BGmjvPShLzZeocntm-u499Q-rY-FUxrdQi-
28
     nRlSdlyCl3MfwcpYoOXQ
                               COMPLAINT FOR DAMAGES
                                                4
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 5 of 57 Page ID #:5




 1   Defendant’s response to those allegations, Plaintiff seeks by this action to remedy the
 2   emotional, mental, economic, and physical harm caused by Defendants.
 3
 4                                         THE PARTIES
 5      14.Plaintiff BRYCE DIXON is a natural person, citizen of the United States, and
 6   resident of the State of California. During the events described herein, he was an
 7   undergraduate student at the University of Southern California, a member of the USC
 8   football team, and attending USC on a full scholarship.
 9      15.Defendant UNIVERSITY OF SOUTHERN CALIFORNIA (hereinafter “USC” or
10   “University”), is a California non-profit corporation and the official name of the private
11   research university founded in 1880 with its main campus in Los Angeles, California.
12      16.The true names of defendants identified as DOES are unknown to Plaintiff. On
13   information and belief the DOE defendants 1-25 were the agents or employees of
14   defendant USC acting within the scope of that agency or employment and in their official
15   capacities. DOE defendants 26-50 are persons whose capacities are unknown to Plaintiff.
16
17                                JURISDICTION AND VENUE
18      17. This Court has federal question and supplemental jurisdiction pursuant to 28
19   U.S.C. § 1331 and under 28 U.S.C. § 1367 because John Doe states claims arising under
20   the Constitution and laws of the United States, including Title IX of the Education
21   Amendments of 1972, 20 U.S.C. §§ 1681-88.
22      18.This Court has personal jurisdiction over Defendant USC on the grounds that the
23   University is conducting business within the State of California.
24      19.Venue for this action properly lies in this Central District pursuant to 28 U.S.C. §
25   1391 because USC is considered to reside in this judicial district and a substantial part of
26   the events or omissions giving rise to the claim occurred in this judicial district
27      20.Plaintiff succeeded in his mandamus action against USC and has exhausted his
28   judicial remedies.

                                  COMPLAINT FOR DAMAGES
                                             5
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 6 of 57 Page ID #:6




 1                                 FACTUAL ALLEGATIONS
 2   I. POLITICAL AND SOCIAL ENVIRONMENT
 3      21.This case arose amidst the national controversy stemming from the Office for Civil
 4   Rights (“OCR”) threatening to withhold federal dollars in order to impose its guidance on
 5   colleges and universities as to how to investigate and adjudicate allegations of sexual
 6   misconduct8 in order to stem a purported tide of sexual violence on American college
 7   campuses.9
 8      22.OCR’s efforts affected the rights of some 20.6 million undergraduate and graduate
 9   students in the United States, as well as the distribution of more than $116 billion in
10   federal education funds each year.10
11      23.OCR’s threatened withholding of funds put tremendous pressure upon universities
12   like USC to (a) aggressively prosecute males accused of sexual misconduct; (b) severely
13   discipline male students alleged to have engaged in sexual misconduct regardless of their
14   innocence,11 and (c) equate complainants in sexual misconduct proceedings as being
15
16      8
          See, David G. Savage and Timothy M. Phelps, How a Little-known Education Office
17   Has Forced Far-reaching Changes to Campus Sex Assault Investigations, (August 17,
18   2015) Los Angeles Times https://www.latimes.com/nation/la-na-campus-sexual-assault-
     20150817-story.html
19      9
          “This is an issue of political correctness run amok,” according to Alan M.
20   Dershowitz, emeritus Harvard Law professor who was among twenty-eight Harvard Law
     School faculty members asserting that new rules violate the due process rights of the
21   accused. (See, Rethink Harvard’s Sexual Harassment Policy, The Boston Globe (Oct. 15,
22   2014) https://www.bostonglobe.com/opinion/2014/10/14/rethink-harvard-sexual-
23   harassment-policy/HFDDiZN7nU2UwuUuWMnqbM/story.html) “As teachers
     responsible for educating our students about due process of law, the substantive law
24   governing discrimination and violence, appropriate administrative decision-making, and
25   the rule of law generally, we find the new sexual harassment policy inconsistent with
     many of the most basic principles we teach.” (Id. See also, Richard Dorment, Occidental
26   Justice, (April 2015) Esquire; Teresa Watanabe, More College Men Are Fighting Back
27   Against Sexual Misconduct Cases (June 7, 2014) Los Angeles Times.
        10
           Source: https://studentaid.ed.gov/sa/about/data-center/student/title-iv
28      11
           A 2015 study examined why a high “percentage of sexual assault allegations are
                                    COMPLAINT FOR DAMAGES
                                                     6
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 7 of 57 Page ID #:7




 1   female “victims” who must receive preferential treatment and are presumed to be
 2   survivors of an actual sexual assault, requiring the accused student to overcome that
 3   presumption and prove their innocence.
 4      24.OCR’s efforts to enforce Title IX compliance applies to all public and private
 5   educational institutions that receive federal funds, including USC.
 6      25.The issue of sexual assaults on college and university campuses is, at the federal
 7   level, primarily addressed by an act of Congress known as Title IX of the Education
 8   Amendments of 1972, 20 U.S.C. §§ 1681-1688. Title IX of the Education Amendments
 9   of 1972 provides, in relevant part, that: “No person in the United States shall, on the basis
10   of sex, be excluded from participation in, be denied the benefits of, or be subjected to
11   discrimination under any education program or activity receiving Federal financial
12   assistance.”
13      26.Under U.S. Supreme Court precedent, Title IX allows private parties to sue
14   educational institutions receiving federal funds for “intentional discrimination.” (Jackson
15   v. Birmingham Bd. of Educ. (2005) 544 U.S. 167, 173.)
16      27.The meaning of “discrimination” under Title IX is “differential treatment” or “less
17   favorable treatment.” (Id. at 174.) “Discrimination” “covers a wide range of intentional
18   unequal treatment.” (Id. at 175.)
19      28.From Title IX’s enactment in 1972 until 1997, the Department of Education never
20   asserted jurisdiction over student-on-student rape or sexual assault. In 1997, however,
21   the Department issued regulations that required schools to have policies and procedures
22   in place to deal with such conduct.12
23      29.The Department’s ultimate directive was that grievance procedures to resolve
24
25   false” and the rationale behind many of these false allegations as being “retribution for a
     real or perceived wrong, rejection or betrayal.” Reggie D. Yager, What’s Missing From
26   Sexual Assault Prevention and Response, (April 22, 2015), pgs. 46–62
27   http:ssrn.com/abstract=2697788.
        12
           See generally Stephen Henrick, A Hostile Environment for Student Defendants:
28
     Title IX and Sexual Assault on College Campuses, 40 N. Ky. L. Rev. 49, 56-59 (2013).
                                  COMPLAINT FOR DAMAGES
                                                  7
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 8 of 57 Page ID #:8




 1   student complaints must be “prompt and equitable.” (34 C.F.R. §106.8(b).) These
 2   procedures must ensure that both sides are treated equally.
 3      30.In 2001, the Department’s Office of Civil Rights (OCR) issued guidance after
 4   public notice and opportunity to comment in a document entitled “Revised Sexual
 5   Harassment Guidance: Harassment of Students by School Employees, Other Students, or
 6   Third Parties” (“2001 Guidance”), available at
 7   http://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf.
 8      31.OCR’s 2001 Guidance required that schools provide the following procedural
 9   guarantees:
10          1) Notice to students, parents of elementary and secondary students, and
11             employees of the procedure, including where complaints may be filed;
12          2) Application of the procedure to complaints alleging harassment carried out by
13             employees, other students, or third parties;
14          3) Adequate, reliable, and impartial investigation of complaints, including the
15             opportunity to present witnesses and other evidence;
16          4) Designated and reasonably prompt timeframes for the major stages of the
17             complaint process;
18          5) Notice to the parties of the outcome of the complaint; and
19          6) An assurance that the school will take steps to prevent recurrence of any
20             harassment and to correct its discriminatory effects on the complainant and
21             others, if appropriate.
22          (2001 Guidance at 20.)
23      32.OCR’s 2001 Guidance further provided that “according due process to both parties
24   involved, will lead to sound and supportable decisions.” (Id. at 22. Emphasis added.)
25      33.The due process requirement applies to both public and private colleges and
26   universities. (Id. at 22.)
27      34.OCR’s 2001 Guidance required that “the school must make sure that all designated
28   employees have adequate training as to what conduct constitutes sexual harassment and
                                   COMPLAINT FOR DAMAGES
                                              8
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 9 of 57 Page ID #:9




 1   are able to explain how the grievance procedure operates.” (Id. at 21.)
 2      35.On April 4, 2011, the OCR issued, without public notice and comment, a guidance
 3   letter to colleges and universities in the United States in receipt of federal funding, which
 4   became widely known as the “Dear Colleague Letter” (the “DCL”).13 The DCL advised
 5   recipients that sexual violence constitutes sexual harassment within the meaning of Title
 6   IX of the Education Amendments of 1972, 20 U.S.C. §1681 et seq. and its regulations,
 7   and directed schools to “take immediate action to eliminate the harassment, prevent its
 8   recurrence and address its effects.”
 9      36.The DCL responding, in part, to a special investigative report published by
10   National Public Radio and the Center for Public Integrity, which proclaimed a campus
11   rape epidemic and criticized the OCR for its lax response to what the report characterized
12   as a social problem of critical importance,14 dramatically re-wrote the expectations of
13   Title IX enforcement at colleges and universities.
14      37.The investigative report described in detail the obstacles faced by sexual assault
15   victims in obtaining redress though college disciplinary proceedings and how victims
16   who did engage in the college disciplinary process suffered additional trauma as a result.
17   Much of the report focused on underreporting, re-traumatization of victims, rape myth
18   adherence on college campuses, and young men’s cultural adherence to the sexual
19   aggressor role.
20      38.The DCL, further, relied on faulty statistics in sounding a “call to action” for
21   campuses nationwide—that “about 1 in 5 women are victims of completed or attempted
22   sexual assault while in college.” The researchers behind this study subsequently
23   invalidated that statistic as a misrepresentation of the conclusions of the study and
24   warned that it was “inappropriate to use the 1-in-5 number as a baseline…when
25   discussing our country’s problem with rape and sexual assault.” 15 Relying on these faulty
26
        13
27         Available at: https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf
        14
           See http://www.npr.org /templates/story/story.php?storyId=124001493
28      15
           Christopher Krebs and Christine Lindquist, Setting the Record Straight on ‘1 in 5’,
                                   COMPLAINT FOR DAMAGES
                                                  9
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 10 of 57 Page ID #:10




 1    numbers, the DCL minimized due process protections for the accused by, among other
 2    things, eschewing any presumption of innocence, mandating a preponderance of the
 3    evidence standard, limiting cross-examination, and forbidding certain forms of alternative
 4    dispute resolution.
 5       39.Despite evidence that those numbers were faulty, USC often repeats the allegation
 6    that “1 in 4” or “1 in 5” female college students are sexually assaulted during their
 7    college career.
 8       40.These numbers are in stark contrast to a report issued by the American Association
 9    of University Women noting that over 90% of the colleges and universities in the United
10    States reported none of their students were raped in 2014.16 Similarly, a “special report
11    from the Bureau of Justice Statistics titled ‘Rape and Sexual Assault Victimization
12    Among College-Age Females, 1995-2013’ . . . found . . . female college students . . . are
13    less likely to be victims of sexual assault than their peers who are not enrolled in college.
14    The report found . . . the incidence [of sexual assault] . . . was far lower than anything
15    approaching 1 in 5: 0.76 percent for nonstudents and 0.61 percent for students.” 17
16       41.In addition, academics conducting a research study found approximately 50% of
17    sexual assault allegations at two Midwestern American colleges were false. 18
18       42.Other academic papers have exposed the lack of objective proof behind a
19    “consensus among legal academics that only two percent” of sexual assault allegations
20
21
22    Time (December 15, 2014) http://time.com/3633903/campus-rape-1-in-5-sexual-assault-
23    setting-record-straight/
         16
            Amy Becker, 91 Percent of Colleges Reported Zero Incidents of Rape in 2014,
24    American Association of University Women (Nov. 23, 2015)
25    https://www.aauw.org/article/clery-act-data-analysis/
         17
            Emily Yoffe, The Problem with Campus Sexual Assault Surveys, SLATE (Sept. 24,
26    2015) https://slate.com/human-interest/2015/09/aau-campus-sexual-assault-survey-why-
27    such-surveys-dont-paint-an-accurate-portrait-of-life-on-campus.html
         18
            See, Eugene J. Kanin, False Rape Allegations Archives of Sexual Behavior, Vol. 23
28
      No.1 (1994) https://archive.org/details/FalseRapeAllegations
                                   COMPLAINT FOR DAMAGES
                                                  10
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 11 of 57 Page ID #:11




 1    are false.19
 2       43.Although the Dear Colleague letter reinforced OCR’s 2001 Guidance requirement
 3    that both parties “must have an equal opportunity to present relevant witnesses and other
 4    evidence,” it stated that colleges and universities “must use a preponderance of the
 5    evidence standard (i.e., it is more likely than not that sexual harassment or violence
 6    occurred),” and could not use the “clear and convincing standard (i.e., it is highly
 7    probable or reasonably certain that the sexual harassment or violence occurred.” (DCL at
 8    11.)
 9       44.Although the DCL proclaimed to merely offer “additional guidance,” OCR treated
10    it as binding on colleges and universities for all practical purposes, thereby pressuring
11    colleges and universities to aggressively pursue investigations of sexual harassment and
12    sexual assaults that touched upon campus life, no matter how remote.
13       45.In fact, the DCL contained an explicit threat to colleges and universities: “When a
14    recipient does not come into compliance voluntarily, OCR may initiate proceedings to
15    withdraw Federal funding by the Department or refer the case to the U.S. Department of
16    Justice for litigation.” (DCL at 16.)
17       46.Confirming this stance, Catherine E. Lhamon, then the Assistant Secretary of
18    Education and head of OCR, stated in a June 2014 Senate Hearing that if colleges and
19    universities did not comply with the DCL, there would be “enforcement intervention
20    from my office or from the Department of Justice.”20
21       47.On April 29, 2014, OCR issued additional directives to colleges and universities in
22    the form of a guidance document titled Questions and Answers on Title IX and Sexual
23
24       19
            See, Edward Greer, The Truth behind Legal Dominance Feminism’s Two-Percent
25    False Rape Claim Figure, 33 Loy. L.A.L. Rev. 947 (2000)
      https://digitalcommons.lmu.edu/llr/vol33/iss3/3/; see also KC Johnson and Stuart Taylor,
26    The Campus Rape Frenzy: The Attack on Due Process at America’s Universities
27    (January 24, 2017) Encounter Books; see Reggie D. Yager, What’s Missing From Sexual
      Assault Prevention and Response (April 22, 2015) http:ssrn.com/abstract=2697788
28       20
            https://www.help.senate.gov/imo/media/doc/Lhamon.pdf
                                   COMPLAINT FOR DAMAGES
                                                 11
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 12 of 57 Page ID #:12




 1    Violence (“Q&A”) which was aimed at addressing campus sexual misconduct policies,
 2    including the procedures colleges and universities “must” employ “to prevent sexual
 3    violence and resolve complaints” and the elements that “should be included in a school’s
 4    procedures for responding to complaints of sexual violence.”21 The Q&A advised schools
 5    to adopt a trauma informed approach, advising, for example, that hearings should be
 6    “conducted in a manner that does not inflict additional trauma on the complainant.”
 7    While the Q&A advised that “the rights established under Title IX must be interpreted
 8    consistently with any federally guaranteed due process rights…a school should ensure
 9    that any due process rights do not restrict or unnecessarily delay the protections provided
10    by Title IX to the complainant.
11       48.In April 2014, the White House issued a report entitled “Not Alone,” 22 which
12    included a warning that if OCR finds that a Title IX violation occurred, the “school risks
13    losing federal funds” and that the Department of Justice (“DOJ”) shares authority with
14    OCR for enforcing Title IX and may initiate an investigation or compliance review of
15    schools. Further, if a voluntary resolution cannot be reached, the DOJ may initiate
16    litigation.
17       49.In July 2014, Lhamon reaffirmed this position, threatening a group of university
18    administrators to “not think [loss of funding is] an empty threat.” 23
19       50.Recognizing the extreme external pressure the OCR was able to place upon
20    schools, Lhamon opined, in 2016, that “[i]t’s nice when you carry the big stick of the
21
22
         21
            Available at: https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf
23       22
            Available at: https://www.justice.gov/archives/ovw/page/file/905942/download
24       23
            See, e.g., Rachel Axon, Feds Press Colleges on Handling of Sex Assault Complaints,
25    USATODAY (July 14, 2014),
      https://www.usatoday.com/story/sports/ncaaf/2014/07/14/college-sexual-assaults-
26    dartmouth-summit/12654521/; Tyler Kingkade, Colleges Warned They Will Lose
27    Federal Funding For Botching Campus Rape Cases, THEHUFFINGTONPOST (July 14,
      2014), https://www.huffpost.com/entry/funding-campus-rape-dartmouth-
28
      summit_n_5585654.
                                    COMPLAINT FOR DAMAGES
                                                   12
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 13 of 57 Page ID #:13




 1    federal government.”24
 2       51.Lhamon, describing the extensive external pressure OCR was able to place upon
 3    colleges and universities, was quoted saying, “It’s not surprising to me that we haven’t
 4    gone to the last step … It means the process is working.” 25
 5       52.There is no doubt that college presidents believed that the DCL issued “crisp
 6    marching orders from Washington.”26
 7       53.To support enforcement of the DCL the OCR hired hundreds of additional
 8    investigators. To date, OCR has resolved 197 investigations of colleges for the potential
 9    mishandling of complaints of sexual violence, while 305 cases remain open.27
10       54.While investigating the allegations against Plaintiff, USC was also under
11    investigation by OCR for its alleged mishandling of sexual misconduct complaints.28
12       55.In order to further influence the colleges and universities with external pressure,
13    the OCR released the names of institutions it was investigating.29
14       56.In addition to the national pressure faced by USC, the State of California was
15    conducting its own audit of colleges and universities in 2014. 30
16
17
         24
18          Scooby Axson, Explaining Title IX and How Sexual Assaults Are Prosecuted on
      College Campuses, https://www.si.com/college/2016/10/21/title-ix-sexual-assault-
19    explained.
         25
20          Meredith Clark, “Official to colleges: Fix sexual assault or lose funding,” MSNBC
      (July 15, 2014), https://www.msnbc.com/msnbc/campus-sexual-assault-conference-
21    dartmouth-college-msna368981#51832.
         26
22          Libby Sander, “Colleges Are Reminded of Federal Eye on Handling of Sexual-
23    Assault Cases,” Chronicle of Higher Education (Feb. 11, 2014)
         27
            Source: https://projects.chronicle.com/titleix/
24       28
            See https://www2.ed.gov/about/offices/list/ocr/docs/investigations/more/09132294-
25    a.pdf; https://dailytrojan.com/2018/03/16/federal-government-concludes-investigation-
      into-uscs-title-ix-policies-finds-usc-complied-with-recommended-changes/.
26       29
            Michael Stratford, The Government’s New List, Inside Higher Ed, (May 2, 2014)
27    https://www.insidehighered.com/news/2014/05/02/us-names-colleges-under-
      investigation-sexual-assault-cases.
28       30
            http://www.auditor.ca.gov/pdfs/reports/2013-124.pdf.
                                     COMPLAINT FOR DAMAGES
                                                    13
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 14 of 57 Page ID #:14




 1       57.The result of the California audit was a conclusion that “California Universities
 2    Must Better Protect Students by Doing More to Prevent, Respond to, and Resolve
 3    Incidents.”31
 4       58.As a result, USC was under immense external pressure at the time of the incident
 5    underlying this Complaint.
 6       59.The foregoing combination ongoing OCR investigations, state investigations, and
 7    pressure from the United States Department of Education, under a threat of recession of
 8    federal funds, contributed to an overzealous prosecution and erroneous finding of
 9    responsibility against Plaintiff.
10       60.Recognizing this issue of overzealous prosecution, in public remarks given at
11    George Mason University on September 7, 2017, Former Education Secretary Betsy
12    DeVos described the protocol for handling sexual misconduct allegations on university
13    campuses as a “failed system.”32
14    II. INTERNAL POLICIES, PROCEDURES, AND SOCIAL
15       ENVIRONMENT
16       61.At the time of Jane Roe’ accusation against Mr. Dixon, USC, in response to OCR’s
17    guidance as set forth above and the investigation into USC’s prior mishandling of sexual
18    misconduct complaints, adopted procedures that lacked even the most basic elements of
19    fairness and due process. The procedures were overwhelmingly stacked against the
20    accused male students and were in no way required by Title IX law or any other federal
21    or state regulation.
22       62.Specific procedures were as follows:
23              a. USC placed the responsibility for the investigation, prosecution, fact-
24
25
         31
             Adolfo Guzman-Lopez, Violence on College Campuses. Here’s What’s Changed
26    and What Hasn’t, LAist (Feb. 16, 2021) https://laist.com/news/sexual-assault-violence-
27    california-colleges-universities-audit.
          32
             Available at: https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-
28
      title-ix-enforcement
                                     COMPLAINT FOR DAMAGES
                                                  14
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 15 of 57 Page ID #:15




 1                finding, and issuance of sanctions for each sexual misconduct complaint all
 2                in the hands of a single individual – a “Title IX Investigator,” who acted as
 3                police, prosecutor, and judge.
 4             b. USC conducted no evidentiary hearing at all. Instead, it relied upon the Title
 5                IX Investigator to reach her own conclusions without a hearing, based upon
 6                her review of the interviews and evidence she gathered as part of her own
 7                investigation.
 8             c. USC appointed sexual assault victims’ advocates to serve as Title IX
 9                Investigators, thus reflecting its apparent and actual bias against male
10                students. 33
11             d. While the accused male student was permitted to have an attorney present
12                when meeting with the USC Title IX Investigator, the attorney was required
13                to keep silent and was not permitted to actively participate or act as a
14                spokesperson or advocate for the accused.
15             e. The Title IX Investigator’s conclusions and sanctions were subject to
16                administrative appellate review to an anonymous Student Behavior Panel.
17                USC would not disclose the identity, training, nor qualifications of the
18                members of the Student Behavior Panel, nor would it disclose the Panels
19                rules and manner of deliberations. As such, evidence of internal bias was
20                deliberately kept hidden from the accused.
21             f. USC Title IX Personnel acted as advocates for alleged victims, failing to
22                recognize that a complainant was only an alleged victim until it was proven
23                that a violation actually occurred and instead assuming that the complainant
24                was a victim. USC Title IX personnel focused on validating the initial
25                allegations of the sexual misconduct, rather than on determining whether the
26
27
         33
           USC Title IX personnel and Office of Equity and Diversity also lacked gender
28
      diversity. https://equity.usc.edu/who-we-are/.
                                     COMPLAINT FOR DAMAGES
                                                  15
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 16 of 57 Page ID #:16




 1                 misconduct actually occurred.
 2              g. USC generally referred (and still refers) to complainants as victims or
 3                 survivors and offered complaining students significant resources, while
 4                 offering no support to the accused male students.
 5       63. Dr. Keegan Allee, who was the sole investigator, prosecutor, and adjudicator in
 6    this matter had a history as an advocate of victims of sexual assault and domestic
 7    violence. In fact, prior to joining USC, Dr. Allee was an Advocate Support Specialist in
 8    the UC Santa Barbara Rape Prevention Education Program.
 9       64.As such, Dr. Allee viewed female complainants as victims and accused male
10    students as guilty, instead of viewing complainants as accusers and respondents as
11    innocent until proven guilty. This resulted in Plaintiff not receiving a “fair, thorough,
12    neutral and impartial investigation” of alleged sexual misconduct. (See USC Student
13    Code, §17.03 Procedural Rights, subd. D.)
14       65.The 2014-2015 “Campus Student Conduct Code and Policies” (hereafter the
15    “Code”) set forth the disciplinary procedures for cases involving sexual misconduct at
16    USC.
17       66.The Code required students to “make themselves aware of and abide by the
18    university community’s standards of behavior as articulated in the Student Conduct Code
19    and in related policy statements.” (USC Student Code §10.00.)
20       67.The Code prohibited the following:
21
22                    A. Causing physical harm to any person in the university community or

23                 at university-sponsored activities.

24                    B. Causing reasonable apprehension of harm to any person in the

25                 university community or at university-sponsored activities.

26                    Note: Self-defense is that which reasonably appears necessary, in view of

27                 all the circumstances of the case, to prevent injury and remove oneself from

28                 the situation.

                                    COMPLAINT FOR DAMAGES
                                              16
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 17 of 57 Page ID #:17




 1                (USC Student Code §11.36.)
 2
 3                Use, possession or dissemination of illegal drugs or drug-related
 4                paraphernalia in the university community or at university-sponsored
 5                activities.
 6                (USC Student Code §11.43.)
 7
 8                This policy prohibits a broad continuum of behaviors, including sexual
 9                harassment, sexual assault, sexual exploitation, physical assault, stalking,
10                and indecent exposure. For all relevant definitions relating to the following
11                code sections, See Section E.2. Sexual Misconduct.
12
13                   1. Engaging in any unwelcome sexual advance, request for sexual favors,
14                or other verbal or physical or non-consensual sexual conduct or lewd,
15                indecent or obscene behavior which is sexual in nature within the university
16                community or at university-sponsored activities, when the conduct has the
17                effect of unreasonably interfering with an individual's academic or work
18                performance or creating an intimidating, hostile or offensive academic, work
19                or student living environment.
20                   2. Sexual touching, fondling and/or groping, including intentional contact
21                with the intimate parts of another, causing another to touch one’s intimate
22                parts, or disrobing or exposure of another without permission. Intimate parts
23                may include the breasts, genitals, buttocks, groin, mouth, or any other part of
24                the body that is touched in a sexual manner.
25                   3. Attempted intercourse, sexual contact, sexual touching, fondling
26                and/or groping.
27                   4. Non-consensual vaginal or anal penetration, however slight, with a
28                body part (e.g., penis, tongue, finger, hand, etc.) or object, or mouth to
                                    COMPLAINT FOR DAMAGES
                                              17
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 18 of 57 Page ID #:18




 1                 genital contact.
 2                 (USC Student Code §11.53.)
 3       68.A university investigation commenced when a claim of sexual misconduct was
 4    reported. (USC Student Code §17.02.) Student sexual misconduct complaints were
 5    directed to USC’s Title IX Coordinator. (Id.) Upon learning of a complaint, the Title IX
 6    Coordinator or designee contacted the complaining student to explain the student’s rights
 7    and options. (Id.) USC encouraged students to file criminal reports to USC’s Department
 8    of Public Safety (“DPS”), who will then report the crime to the Los Angeles Police
 9    Department.34 (Id.) If the student wished to proceed with a Title IX campus investigation,
10    the Title IX Coordinator, or a trained Title IX investigator with the oversight of the Title
11    IX Coordinator, was assigned to investigate. (Id.)
12       69.USC guaranteed a “fair thorough, neutral, and impartial investigation of the
13    incident.” (USC Student Code §17.03, Procedural Rights.) The reporting student and
14    accused student were to have equal rights throughout the investigation and appeal
15    process. (Id.)
16       70.The burden of proof was supposed to rest at all times with the complainant to
17    show, by a preponderance of evidence, that there was a violation of the student conduct
18    code. (USC Student Code §17.04(D), Standard of Proof.) The preponderance of evidence
19    is defined as, “[S]uch evidence that, when weighed against that opposed to it, has the
20    more convincing force and the greater probability of truth.” (Id.)
21       71.At the outset of the investigation, the accused was supposed to be provided written
22    notice of the complaint, specifying the alleged violation and the basis for the charge,
23    including the date or period of time and location of the alleged incident. (USC Student
24    Code §17.03, Procedural Rights.) The accused is provided notice of the published online
25
26
         34
             Although USC medical staff contacted the Los Angeles Police Department in
27
      fulfillment of their mandatory reporting duties, Jane Roe declined to participate in a
28    criminal investigation.
                                      COMPLAINT FOR DAMAGES
                                                18
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 19 of 57 Page ID #:19




 1    location of the Code. (Id.)
 2       72.During the investigation, the investigator meets separately with both the reporting
 3    student and the accused student and explains to each a summary of rights, the
 4    investigative process, avenues of appeal, and available resources. (USC Student Code
 5    §17.02, Intake and Investigation.) This is also the opportunity for each party to present
 6    relevant information, including names of witnesses and documentary evidence. (Id.)
 7       73.During meetings, the parties were permitted to read the investigator’s summaries
 8    of investigative interviews and verbally respond to the information.
 9       74.Both parties may present “supplemental information” until the investigator makes
10    findings. (USC Student Code §17.02, Intake and Investigation.)
11       75.The parties may inspect documents and information gathered during the
12    investigation upon request. (USC Student Code §17.03, Procedural Rights.)
13       76.The investigator conducts additional investigation and interviews witnesses “as
14    appropriate” and reviews all available, pertinent evidence. (USC Student Code §17.02,
15    Intake and Investigation.)
16       77.Sexual misconduct investigations are to be completed within 60 days, unless the
17    University’s Title IX Coordinator determines special circumstances require a lengthier
18    investigation. (USC Student Code §17.03, Procedural Rights.)
19       78.Following an investigation, the investigator makes findings of fact and concludes,
20    based on a preponderance of evidence, whether the accused student violated the Code.
21    (Id.) The investigator, in consultation with the Title IX Coordinator, imposes appropriate
22    sanctions on the accused student. (USC Student Code §17.06, Sanctions.)
23       79.USC does not hold a hearing at any time before or after the investigation to
24    adjudicate claims of sexual misconduct, and the Code expressly denies accused students
25    “the right to confront accusers.” (USC Student Code §17.03, Procedural Rights.)
26       80.Upon a finding of responsibility, the investigator, in consultation with the Title IX
27    Coordinator, imposes appropriate sanctions. (AR 206.) Sanctions are subject to review
28    and modification by the Title IX Coordinator before they are issued at the close of the
                                    COMPLAINT FOR DAMAGES
                                              19
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 20 of 57 Page ID #:20




 1    investigation. (Id.) A range of sanctions are available, from a warning to degree
 2    revocation, suspension, and expulsion. (Id.)
 3         81.The complainant or respondent may appeal the result within two weeks from
 4    receipt of the investigator’s written decision. (USC Student Code §17.07, Appeals
 5    Process.)
 6         82.Appeals at USC were documentary reviews only; no oral testimony was taken, and
 7    no oral argument took place. (Id.)
 8         83.Appeals were limited to the following grounds:
 9                     - “That new evidence has become available which is sufficient to alter the
10                        decision and which the appellant was not aware of or could not have been
11                        reasonably obtained at the time of the original review”;
12                     - “That the sanction imposed is grossly disproportionate to the violation
13                        found”;
14                     - “That the conclusion and sanction are not supported by the findings, or
15                        the findings are not supported by the evidence in light of the whole
16                        record.” 35
17                     (USC Student Code §17.07, Appeals Process.)
18         84.Character evidence is deemed inadmissible by university policy. (USC Student
19    Code §17.07, Appeals Process.)
20         85.Appeals were reviewed by an anonymous Student Behavior Appeals Panel
21    (“SBAP”), whose members were appointed by the Vice Provost for Student Affairs. (Id.)
22    The SBAP was composed of three members, including at least one faculty member, “who
23    have been trained to hear sexual misconduct case.” 36 (Id.) The SBAP was advised by a
24    non-voting individual who is trained in USC’s procedures and Title IX requirements.
25
26    35
        The Appeal Request Cover Sheet alternatively provided: “That the investigator failed
27    to follow university rules or regulations while reviewing the cited behavior.” (AR 167.)
28         36
                There is no description of what USC’s “training” entails.
                                        COMPLAINT FOR DAMAGES
                                                  20
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 21 of 57 Page ID #:21




 1    (Id.)
 2       86. The Title IX Hearing Coordinator receives all appeals, provides notice to the
 3    opposing party, and provides the panel members with the appeal materials in advance of
 4    the panel’s review. (Id.) Upon receipt of the written appeal, the non-appealing party is
 5    given two weeks to respond in writing. (Id.)
 6       87.The SBAP could uphold the investigator’s decision in its entirety, increase or
 7    decrease sanctions, remand the case back to the investigator for further investigation, or
 8    reverse specific findings of fact not supported by the evidence. (Id.) However, the SBAP
 9    members were not permitted to substitute their own opinions on credibility in place of
10    the judgment of the investigator, nor could the SBAP make new findings of fact. (Id.)
11    The SBAP evaluated the evidence and decided only whether the findings of fact were
12    supported by substantial evidence. (Id.) The SBAP was not permitted to reweigh the
13    evidence and could not alter the original investigator’s decision if they merely disagreed
14    with the findings or sanctions. (Id.)
15       88.Within a week of the conclusion of its review, the SBAP was required to
16    recommend a decision to the Vice Provost for Student Affairs, who had full discretion to
17    accept or modify the recommendation based on his review of the record. (Id.)
18       89.The Vice Provost had authority to make the final decision on appeal, and his
19    decision was final and binding upon all parties. (Id.)
20    III.    THE ALLEGED MISCONDUCT
21       90.In the fall of 2014, Mr. Dixon was an eighteen-year-old USC freshmen football
22    tight end, attending USC on a full scholarship.
23       91.Jane Roe was a twenty-two-year-old USC senior athletic trainer working with USC
24    athletes, including the football team.
25       92.Prior to this incident, Mr. Dixon was a successful student, maintaining a core 3.0
26    GPA and playing basketball for St. Bonaventure High School in Ventura California. He
27    was named to the 2013 Prep Star All-American Dream Team, Parade All-American
28    second team, ESPN 300, Cal-Hi Sports All-State second team, Max Preps All-State
                                   COMPLAINT FOR DAMAGES
                                             21
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 22 of 57 Page ID #:22




 1    Division I second team, Orange County Register Fab 15 first team, All-Ventura County
 2    Coaches Association first team, and Ventura County Star All-Area and All Marmonte
 3    League.
 4       93.Bryce Dixon met Jane Roe during the summer before he entered USC in the Fall of
 5    2014.
 6       94.Ms. Roe initiated contact with Mr. Dixon by following him on Instagram, and he,
 7    in turn, followed her.
 8       95.At some point before October 2014, Mr. Dixon saw Ms. Roe again and they
 9    exchanged phone numbers.
10       96.On October 9, 2014, after a chance meeting at around 3:00 a.m., Mr. Dixon invited
11    Ms. Roe and her friends to swim at his apartment complex.
12       97.They all went to Ms. Roe’s apartment so the women could get bathing suits.
13       98.Ms. Roe invited Mr. Dixon to her room to charge his cell phone. While he was in
14    there, she took off her clothes and changed into her bathing suit.
15       99.They began caressing and fondling each other on the bed. One of Ms. Roe’s
16    roommates, Erica Capellino, saw the two and said, “I knew it.”
17       100. Ms. Roe and Ms. Capellino left the room together.
18       101. Approximately 10 minutes later, Ms. Roe returned and said that they were no
19    longer going swimming.
20       102. She then laid back down on the bed with him and he began “fingering” her.
21       103. Ms. Roe then said that she did not feel well. So, Mr. Dixon ceased his actions
22    and left, despite being invited to remain.
23       104. Although Ms. Roe claimed that she “blacked out,” Mr. Dixon believed she did
24    not “seem faded.”
25       105. On October 21, 2014, Mr. Dixon initiated a conversation with Ms. Roe via text
26    message.
27       106. During their text message conversations, Mr. Dixon asked Ms. Roe to “hang
28    out” multiple times.
                                   COMPLAINT FOR DAMAGES
                                             22
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 23 of 57 Page ID #:23




 1       107. Ms. Roe never declined Mr. Dixon’s invitations, and even offered to bring Mr.
 2    Dixon food from a nearby restaurant on October 21, 2014.
 3       108. Ms. Roe and Mr. Dixon carried on a frequent, flirtatious text conversation in the
 4    subsequent days.
 5       109. On October 23, 2014 at 4:30 p.m., Mr. Dixon inquired through text message
 6    whether Ms. Roe had plans that evening.
 7       110. Ms. Roe responded that she was unsure, but that her friends were throwing an
 8    “around the world” themed party at an apartment complex near USC.
 9       111. Mr. Dixon asked if he could attend the party, and Ms. Roe responded
10    affirmatively.
11       112. While discussing what they should wear to the party, Mr. Dixon suggested, “U
12    should wear nothing and come to my house and smoke this blunt[.]”
13       113. Ms. Roe responded, “Haha yeah good idea :p[.]”
14       114. Mr. Dixon then replied, “That’s a great idea[.] [A]ctually come through?”
15       115. Ms. Roe responded, “Hahah no I’m not going over to your place naked
16    [winking face with stuck-out tongue emoticon]37.”
17       116. Mr. Dixon assured Ms. Roe, “I wanna go out[.] U ain’t gotta come over naked
18    lol[.]”
19       117. When Mr. Dixon asked Ms. Roe directly if she wanted to stay at his house that
20    night, Ms. Roe did not outright decline, but responded, “Welll I can’t guarantee
21    anything[.]”
22       118. Ms. Roe’ roommates, witnesses Hannah Moehling and Heather Davis,
23    confirmed that they planned to attend a party that night with Ms. Roe.
24       119. Heather Davis attested that she and Ms. Roe were together in their apartment
25    for much of the evening “drinking a little. Not that much. Just like a margarita or two.”
26
27
         37
          During an interview with Mr. Dixon, investigator Keegan Allee characterized the
28
      emoticon as an “’ack’ face emoticon.” (AR 34.)
                                  COMPLAINT FOR DAMAGES
                                               23
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 24 of 57 Page ID #:24




 1       120. When Hanna Moehling arrived home, Ms. Moehling expressed that she no
 2    longer wanted to go to the party.
 3       121. Text messages confirm that around 11:30 p.m., Ms. Roe informed Mr. Dixon
 4    that she was no longer planning to attend the party, and she asked Mr. Dixon, “What’re
 5    you up to?” When Mr. Dixon suggested, “Smoke a blunt [smiling face with horns
 6    emoji],” Ms. Roe replied, “Haha I could smoke a little[.]”
 7       122. Ms. Moehling confirmed that Ms. Roe abandoned her plans to go to the party
 8    and instead decided to “go to a friend’s and smoke.”
 9       123. Knowing that Ms. Roe intended to go to the home of a USC football player,
10    Ms. Moehling reported that she was “giving [Ms. Roe] shit.”
11       124. Ms. Moehling noted that Ms. Roe was “very adamant” that she was “only going
12    to smoke his weed.”
13       125. Heather Davis confirmed that Ms. Roe “kept saying she didn’t want to hook
14    up[.]”
15       126. However, witness Erica Capellino suspected that Ms. Roe planned to “hook up”
16    with Mr. Dixon because she had previously “hooked up with multiple football players.”
17       127. In fact, Ms. Roe was well-known for socializing, partying, and having sex with
18    football players. She had been dismissed from her position as a student athletic trainer
19    for the USC football team after she was caught having sex with multiple USC football
20    players and “doing inappropriate things in the [training] facilities.” She signed a contract
21    agreeing that she would not engage in sexual activity with USC football players.
22       128. Specifically, Erica Capellino told Dr. Allee that Ms. Roe had been disciplined
23    for having sex with a football player and had entered into a written agreement that she
24    would not do so again. Violating that agreement could result in the loss of her job and
25    loss of the ability to obtain favorable recommendations for graduate school. Intentionally
26    hiding this exculpatory information from Mr. Dixon, Dr. Allee redacted it from Ms.
27    Capellino’s interview summary.
28       129. USC continued to hide this exculpatory information from Mr. Dixon when he
                                   COMPLAINT FOR DAMAGES
                                             24
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 25 of 57 Page ID #:25




 1    requested to see the redacted portions and was advised that “[T]he lines were redacted
 2    because they contained statements regarding the character of the Complainant, which are
 3    not relevant for purposes of this case.”
 4       130. Around midnight, Ms. Roe rode her bike from her apartment to Mr. Dixon’s
 5    apartment.
 6       131. According to Ms. Roe, when she arrived, Mr. Dixon came downstairs and
 7    opened the gate for her, and she parked her bike inside the gate and locked it to other
 8    bikes in the complex.
 9       132. Ms. Roe and Mr. Dixon disagreed as to whether Ms. Roe entered his apartment
10    at this time. However, they agreed that soon after she arrived they walked to a taco stand
11    near USC to get food.
12       133. Erica Capellino and Heather Davis reported that Ms. Roe attempted to
13    “convince” Hannah Moehling that she was not having sex that night by texting her a
14    “blow by blow” of the evening.
15       134. In her “blow by blow” to Hannah Moehling, Ms. Roe described walking to a
16    taco stand on Vermont Avenue after 12:00 a.m., where Mr. Dixon purchased a burrito.
17       135. Ms. Moehling then stated, “I’m [a]bout to go to bed though lol def[initely]
18    won’t still be up when you’re back…”
19       136. Neither Ms. Roe nor Ms. Moehling indicated that Ms. Roe intended not to have
20    sex with Mr. Dixon.
21       137. Ms. Roe and Mr. Dixon agree that as they walked, Mr. Dixon “kept grabbing
22    [her] boobs from behind or grabbing at [her] crotch” over her clothing.
23       138. Although during the investigation Ms. Roe claimed that she would “pull his
24    hands away,” she never made any complaint about the touching in her detailed text
25    messages. Additionally, she did not go home but instead willingly accompanied Mr.
26    Dixon back to his apartment.
27       139. Witness Davonte Nunnery recalled that when Mr. Dixon and Ms. Roe returned
28    to the apartment around 1:00 a.m., Ms. Roe “was in a good mood.”
                                   COMPLAINT FOR DAMAGES
                                             25
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 26 of 57 Page ID #:26




 1       140. Mr. Nunnery, who had moved his bed into the living room because he knew
 2    Mr. Dixon was bringing a woman home for the evening, observed Ms. Roe and Mr.
 3    Dixon enter Mr. Dixon’s bedroom upon arriving back at the apartment.
 4       141. In contrast to this unbiased witness statement, Ms. Roe claimed that she sat on
 5    Mr. Dixon’s couch. Dr. Allee made no comment about Ms. Roe’s credibility being
 6    affected by her inconsistent statements.
 7       142. What happened after the two entered Mr. Dixon’s bedroom was contested.
 8       143. There was no question that the two had sexual intercourse. However, Mr. Dixon
 9    claimed it was consensual while Ms. Roe claimed it was not.
10       144. Mr. Nunnery, described hearing “moaning,” which sounded to him like “normal
11    sex sounds,” and the sexual activity sounded like “it was pleasure” and “[l]ike somebody
12    enjoying it.”
13       145. Mr. Nunnery’s girlfriend, who was in the living room with him, asked him if
14    this was an “everyday thing.”
15       146. Tellingly, Dr. Allee did not interview Mr. Nunnery’s girlfriend, who could have
16    confirmed his statements. In fact, she “did not attempt to contact anyone who had been
17    mentioned during the investigation but not fully identified.” Doe v. Allee (2019) 30
18    Cal.App.1036, 1054.
19       147. Mr. Dixon recalled Ms. Roe objecting only to his lack of condom. So, he put
20    one on prior to engaging in sexual activity with her.
21       148. While Ms. Roe claimed that Mr. Dixon did not wear a condom, Mr. Nunnery’s
22    statement once again directly contradicted this, as he stated that he saw the used condom.
23       149. Mr. Nunnery was not surprised that Mr. Dixon and Ms. Roe were having sex
24    because she had voluntarily come to Mr. Dixon’s apartment in the middle of the night,
25    and their previous interactions had been flirtatious and sexual.
26       150. Mr. Dixon initially stated that he ejaculated into the condom he was wearing.
27    He later recalled that he had actually pulled his penis out of Ms. Roe’ vagina and
28    removed the condom so that he could ejaculate into Ms. Roe’ mouth, but she moved out
                                   COMPLAINT FOR DAMAGES
                                             26
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 27 of 57 Page ID #:27




 1    of the way.
 2       151. According to Mr. Dixon, they both laughed when Ms. Roe moved out of the
 3    way.
 4       152. Mr. Dixon summarized that Ms. Roe’ words and actions before and during the
 5    sexual activity, as well as the fact that Ms. Roe voluntarily came to Mr. Dixon’s
 6    apartment after midnight and had previously engaged in flirtatious and sexual activity
 7    with him, led Mr. Dixon to believe the sexual activity was entirely consensual.
 8       153. Conversely, Ms. Roe claimed that she was unable to pull away from Mr. Dixon
 9    and that she “mentally gave up.” She stated that rather than directly saying “no”, that she
10    told Mr. Dixon, “’I can’t’ because I know I'm not allowed to for job purposes.” Mr.
11    Dixon purportedly responded, “No one has to know.” Ms. Roe recalled that Mr. Dixon
12    “pulled out to finish,” and Ms. Roe “went between his legs” and scooted off the bed as
13    Mr. Dixon ejaculated onto the sheets.
14       154. She claimed that some of Mr. Dixon’s ejaculate got on her shirt, and that she
15    saved the shirt as evidence. However, the shirt was never produced as evidence.
16       155. The morning after the sexual encounter, Ms. Roe reported that she called the
17    person she had been dating for six months and told him that she had engaged in sexual
18    activity with Mr. Dixon. Though Ms. Roe did not identify this individual as a witness,
19    and Dr. Allee did not seek to discover the identity of this witness or interview him during
20    the investigation, Mr. Dixon was able to identify the witness as Khalil Jackson, a
21    sophomore at USC on the track and field team.
22       156. Mr. Jackson believed the encounter sounded consensual based upon Ms. Roe’s
23    description, but he was never interviewed by Dr. Allee to determine whether Ms. Roe’s
24    description changed over time.
25       157. Ms. Roe also relayed her account of events to her ex-boyfriend, witness
26    Brandon Howard. Mr. Howard was contacted to participate in the investigation and in
27    response submitted a statement that read, “My former girlfriend Diana called me on
28    October 25 for emotional support, telling me she was the victim of sexual assault. I am
                                  COMPLAINT FOR DAMAGES
                                            27
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 28 of 57 Page ID #:28




 1    sorry that I have nothing further to add to your investigation.” Dr. Allee did not ask Mr.
 2    Howard any further questions about what Ms. Roe told him about the sexual activity,
 3    again failing to confirm whether Ms. Roe’s account changed over time.
 4       158. Ms. Roe’s roommate, Erica Capellino, saw Ms. Roe in her room as she was
 5    talking to Brandon Howard on the phone the morning after the alleged assault. According
 6    to Ms. Capellino, Ms. Roe “seemed really upset.” Ms. Capellino reported that Ms. Roe
 7    told her “she was drinking and smoking weed” on the couch at Mr. Dixon’s apartment,
 8    when Mr. Dixon “just got on top of her.” Such statement is not supported by Mr.
 9    Nunnery’s eye witness account.
10       159. Notably, Ms. Capellino did not report that Ms. Roe had any visible bruising or
11    injuries.
12       160. Later that afternoon, Heather Davis and Hannah Moehling noticed that Ms. Roe
13    “made like a weird comment” and was “rambling” and “really confused.” According to
14    Ms. Davis, Jane Roe was “bawling,” and she “didn’t even know words to say.” Ms. Roe
15    recounted that Mr. Dixon “held her down and against her will.” Hannah Moehling “was
16    the first to say, ‘That’s called rape.’”
17       161. Ms. Moehling recalled Ms. Roe stating that she had “small little bruises” on the
18    inside of her thigh and arm.
19       162. Heather Davis recalled seeing bruises the next day.
20       163. On or around October 28, 2014, Ms. Roe contacted a witness identified only as
21    “Mia” to find out what could happen to an athletic trainer who reported a sexual assault
22    perpetrated by a student athlete. Through text messages, Ms. Roe provided a detailed
23    description of the alleged sexual assault that is consistent with the report she later made
24    to USC’s Title IX office. Ms. Roe also conveyed, “I’m afraid he’s going to tell someone
25    we hooked up and then it’ll get back to the trainers….” Ms. Roe also expressed that she
26    was hesitant to report the sexual encounter because she was concerned it could affect her
27    ability to obtain letters of recommendation for graduate school.
28       164. About a week after the sexual activity, Ms. Roe texted witness Soma Vainuku,
                                     COMPLAINT FOR DAMAGES
                                               28
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 29 of 57 Page ID #:29




 1    asking, “How would you respond/think your team would respond if one of your
 2    teammates raped someone?” Ms. Roe related a similar series of events to Mr. Vainuku as
 3    she had told “Mia.”
 4    IV.    USC’S BIASED INVESTIGATION AND UNSUPPORTED
 5           DETERMINATION OF RESPONSIBILITY
 6       165. On November 5, 2014, Ms. Roe reported the alleged sexual misconduct to
 7    USC’s Title IX office. When Dr. Allee asked Ms. Roe if she wanted an “Avoidance of
 8    Contact” order against Mr. Dixon, Ms. Roe responded, “Yeah, there’s no harm in that.”
 9       166. On November 7, 2014, four heavily armed DPS officers barged into Mr.
10    Dixon’s apartment to deliver an investigation notification letter and Avoidance of
11    Contact order.
12       167. The letter notified Mr. Dixon that “Residential Education” had reported an
13    incident that occurred on October 23, 2014 at Mr. Dixon’s off-campus student residence.
14       168. Mr. Dixon was accused of violating the following Code sections: 11.32.B
15    (Endangering Others), 11.36.A (Physical Harm), 11.41 (Illegal Use of Narcotics and
16    Paraphernalia), 11.51.A (Harassing or Threatening Behavior), 11.53.A (Sexual
17    Misconduct 1), 11.53.B (Sexual Misconduct 2), 11.53.C (Sexual Misconduct 3), and
18    11.53.D (Sexual Misconduct 4). (AR 283.)
19       169. Lynette S. Merriman, Ed.D. Associate Provost for Student Affairs, also
20    imposed an immediate interim suspension, banning Mr. Dixon from participating in
21    football games, hosting guests at his apartment, and attending athletic or social events at
22    USC.
23       170. On November 11, 2014, Mr. Dixon met with Dr. Allee, unassisted by an
24    advisor, to learn the details surrounding the allegations and to provide a verbal response.
25       171. At this initial meeting, before being provided the details of the complaint and
26    the evidence, Mr. Dixon recounted the earlier October 9, 2014 interaction.
27       172. Two months later, on January 15, 2015, Dr. Allee questioned Ms. Roe about her
28    interaction with Mr. Dixon on October 9, 2014.
                                   COMPLAINT FOR DAMAGES
                                             29
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 30 of 57 Page ID #:30




 1       173. Ms. Roe recounted, “I was pretty drunk. I don’t fully remember. I was leaving
 2    a party at ZBT and I ran into him and his friends on the sidewalk. Collectively we all
 3    decided to go swimming at the Lorenzo. So we all go back to my apartment so the girls
 4    could get bathing suits. My memory is pretty blurry. I remember feeling sick and
 5    throwing up in my bathroom and we never went swimming.”
 6       174. Despite the fact that Mr. Dixon never admitted to “digitally penetrating” Ms.
 7    Roe on October 9, Dr. Allee informed Ms. Roe, “He told me that he digitally penetrated
 8    you that night.”
 9       175. In her notes, Dr. Allee summarized, “DM’s reaction to this news: her chest,
10    throat, and face flushed bright red with splotches of white; her whole body started visibly
11    shaking; she started sobbing.”
12       176. Dr. Allee obtained Ms. Roe’ consent to open a second investigation into the
13    October 9, 2014 interaction to determine whether Ms. Roe lacked capacity to consent to
14    any sexual activity that may have occurred on October 9, 2014.
15       177. Revealing that Dr. Allee was predetermining guilt, it is notable that Dr. Allee
16    never questioned Ms. Roe about the amount of alcohol she consumed that night.
17       178. On January 22, 2015, during his second meeting with the investigator, Dr. Allee
18    informed Mr. Dixon that a second case had been initiated against him by Ms. Roe, who
19    “did not have any knowledge about that incident because she was drunk.”
20       179. On February 9 and 10, 2015, Dr. Allee conducted two final interviews with Ms.
21    Roe by phone.
22       180. On February 10, 2015, Dr. Allee allowed the parties to view the information
23    collected from these interviews on One Hub, a secure portal that allows documents to be
24    viewed only, but not forwarded, printed, downloaded, copied, shared, or modified in any
25    way.
26       181. There is no indication in the record that Mr. Dixon was told this information
27    had been posted on One Hub or was available to view.
28       182. The investigation closed the following day, on February 11, 2015.
                                  COMPLAINT FOR DAMAGES
                                            30
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 31 of 57 Page ID #:31




 1       183. The results of Dr. Allee’s investigation were shared with Bryce Dixon and Jane
 2    Roe on March 2, 2015.
 3       184. Dr. Allee found Mr. Dixon responsible for sexual misconduct violations and
 4    imposed the sanction of expulsion from USC and avoidance of contact with Jane Roe.
 5       185. Dr. Allee determined that Mr. Dixon had violated the following policies
 6    regarding the October 23, 2014 allegations:
 7
            11.36.B: Causing reasonable apprehension of harm to any person in the
 8          university community or at university-sponsored activities. Pulling Ms. Roe'
 9          hair and putting fingers in her mouth without consent would reasonable
            cause an apprehension of harm to an individual.
10
11          11.41: Use, possession or dissemination of illegal drugs or drug-related
12          paraphernalia in the university community or at university-sponsored
            activities. (Also see University Policy on Alcohol and Other Drugs.) Mr.
13          Dixon admitted that he smoked marijuana in his campus residence.
14
            11.53.A: Engaging in any unwelcome sexual advance, request for sexual
15          favors, or other unwanted verbal or non-consensual sexual conduct or lewd,
16          indecent or obscene behavior, which is sexual in nature, within the university
            community or at university-sponsored activities, when the conduct, has the
17
            effect of unreasonably interfering with an individual's academic or work
18          performance or creating an intimidating, hostile or offensive academic, work
19          or student living environment.
20          11.53.B: Sexual touching, fondling and/or groping, including intentional
21          contact with the intimate parts of another, causing another to touch one's
            intimate parts, or disrobing or exposure of another without permission.
22
            Intimate parts may include the breasts, genitals, buttocks, groin, mouth, or any
23          other part of the body that is touched in a sexual manner.
24
            11.53.C: Attempted intercourse, sexual contact, sexual touching, fondling
25          and/or groping.
26
            11.53.D: Non-consensual vaginal or anal penetration, however slight, with a
27          body part (e.g., penis, tongue, finger, hand, etc.) or object, or oral penetration
28          involving mouth to genital contact.
                                   COMPLAINT FOR DAMAGES
                                             31
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 32 of 57 Page ID #:32




 1
            Mr. Dixon, more likely than not, engaged in unwanted sexual conduct that
 2          ranged from fondling to vaginal penetration.
 3
 4       186. Mr. Dixon was found not responsible for violating the following policies:
 5    11.32.B (Endangering Others), 11.36.A (Physical Harm), and 11.51.1 (Harassing or
 6    Threatening Behavior.)
 7       187. Regarding the October 9, 2014 allegations, Dr. Allee found Mr. Dixon not
 8    responsible for any misconduct. Dr. Allee stated, “While I do find Ms. Roe’ distress upon
 9    learning of the sexual activity that occurred believable, I do not find that Mr. Dixon
10    knew, or should have known, that she was incapacitated at that time.”
11       188. The parties were notified of their right to appeal the decision within ten
12    business days of receiving the decision notification.
13       189. On April 3, 2015, Mr. Dixon submitted his appeal of the findings and sanctions.
14    Jane Roe did not appeal the findings.
15       190. On April 24, 2015, the anonymous SBAP met to review the appeal file.
16       191. On May 8, 2015, Roopali Malhotra, senior advisor to the Provost, submitted the
17    SBAP’s Appeal Response to Ainsley Carry.
18       192. The SBAP noted several shortcomings with Dr. Allee’s investigation, including
19    that Dr. Allee: failed to contact the first person with whom Ms. Roe supposedly discussed
20    the sexual encounter, witness Khalil Jackson; conducted no follow up with the Athletic
21    Department to determine the rules and practices regarding relationships between students
22    and athletes, a fact that was contested; declined to grant amnesty to Mr. Dixon for his
23    alleged drug use, when Ms. Roe was granted immunity for the same violation; and placed
24    too much emphasis on certain statements made by Ms. Roe to witnesses before and after
25    the sexual activity with Mr. Dixon.
26       193. Nonetheless, the SBAP found that none of the investigatory flaws would have
27    affected the outcome of the investigation.
28       194. However, the SBAP did eliminate the policy violation for Section 11.53.C
                                   COMPLAINT FOR DAMAGES
                                             32
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 33 of 57 Page ID #:33




 1    (Attempted Intercourse) on the ground that “it is not possible to be found responsible for
 2    both an attempted act and the completed act.”
 3       195. On May 12, 2015, Vice Provost Ainsley Carry accepted the SBAP’s findings
 4    regarding policy violations and the recommended sanction of expulsion, effective
 5    immediately.
 6    V. PETITION FOR WRIT OF MANDATE AND SUBSEQUENT
 7       APPEAL
 8       196. Mr. Dixon challenged the University’s decision by filing a petition for writ of
 9    administrative mandamus pursuant to Calif. Code of Civil Procedure, § 1094.5.
10       197. The trial court, however, denied his writ petition.
11       198. Mr. Dixon successfully appealed, the judgment was reversed and the matter
12    remanded to the trial court with instructions to grant Mr. Dixon’s Petition. (Doe v. Allee
13    (2019) 30 Cal.App.5th 1036, 1071.)
14       199. The Appellate Court determined that “Dr. Allee had unfettered discretion to
15    chart the course and scope of her investigation and to determine credibility, and exercised
16    that discretion in questionable ways.” (Doe v. Allee (2019) 30 Cal.App.5th 1036, 1070.)
17    Expounding upon this, the Appellate Court noted that Dr. Allee immediately rejected Mr.
18    Dixon’s theory of the case and failed to follow up with “presumably identifiable and
19    available witnesses.” (Id.) The Appellate Court also called into question Dr. Allee’s
20    unfounded determination that the Athletic Training Department had “knowledge of
21    athletic trainers engaging in consensual activity with athletes and trainers [who] were not
22    fired.” (Id.)
23    VI.    CURRENT STATUS OF USC’S EXTERNAL PRESSURES AND
24           INTERNAL STANCE
25       200. Since the initiation of the OCR complaints and investigation into USC’s
26    handling of sexual assault claims, USC has perpetuated an anti-male atmosphere in which
27    male students are treated as perpetrators who must be severely disciplined regardless of
28    their guilt or innocence, and female complainants are equated to “victims” and
                                   COMPLAINT FOR DAMAGES
                                             33
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 34 of 57 Page ID #:34




 1    “survivors” that must receive preferential treatment and validation.
 2       201. This pervasive atmosphere of anti-male bias at USC has resulted in an
 3    unprecedented amount of litigation in which the California courts have repeatedly held,
 4    on numerous occasions, that USC deprived male students of a fair proceeding in
 5    adjudicating sexual misconduct allegations:
 6             1) John Doe v. Univ. of S. Cal. (2018) 29 Cal.App.5th 1212
 7             2) Doe v. Carry (January 8, 2019), California Second Appellate District
 8                 Division Four Case Number B282164;
 9             3) Doe v. Allee (2019) 30 Cal.App.5th 1036 (this matter);
10             4) Boermeester v. Carry (2020) 49 Cal.App.5th 682;
11             5) Doe v. Univ. of S. Cal. (2016) 246 Cal.App.4th 221.
12       202. Upon information and belief, USC possesses additional documentation
13    demonstrating its unlawful pattern of gender-biased adjudications and disparate treatment
14    applied to males and females.
15       203. Plaintiff is unable to obtain such documentation because USC denies requests
16    citing confidentiality and FERPA.
17       204. In 2017, OCR, issued (a) regulations promulgated through notice-and-comment
18    rule making38 that “have the force and effect of law;”39 and (b) “significant guidance
19    documents” such as “Q&A on Campus Sexual Misconduct” issued September 2017 and
20
21       38
            OCR, Revised Sexual Harassment Guidance: Harassment of Students by School
22    Employees, Other Students, or Third Parties – Title IX (2001) at 36 n.98 (notice of
23    publication at 66 Fed. Reg. 5512 (January 19, 2001) (“2001 Guidance”)
      (https://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf.)
24       39
            Chrysler Corp. v. Brown (1979) 441 U.S. 281, 295, 301-02 (regulations promulgated
25    pursuant to notice-and-comment rulemaking that affect individual rights and obligations
      “have the force and effect of law”). The same is true for the 2001 Guidance, an
26    interpretation of the regulations that was published in the Federal Register and was
27    subject to public comment. (2001 Guidance at ii.) As such, it is entitled to deference
      under the doctrine articulated in Chevron, U.S.A., Inc. v. Natural Resources Defense
28
      Council, Inc. (1984) 467 U.S. 837, 842-43.
                                    COMPLAINT FOR DAMAGES
                                                   34
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 35 of 57 Page ID #:35




 1    the September 22, 2017 “Dear Colleague Letter.” 40
 2       205. The September 2017 Q&A cautioned schools to avoid conflicts of interest and
 3    biases in the adjudicatory process and to prevent institutional interests from interfering
 4    with the impartiality of the adjudication. Decision-making techniques or approaches that
 5    apply sex stereotypes or generalizations may violate Title IX and should be avoided so
 6    that the adjudication proceeds objectively and impartially.
 7       206. A school’s procedures must, at a minimum, (1) “ensure the Title IX rights of
 8    the complainant,” but “accord due process to both parties involved,” 41 a requirement
 9    applicable to both state and private schools; 42 (2) provide an “adequate, reliable, and
10    impartial investigation;”43 (3) provide the complainant and the accused student “an equal
11    opportunity to present relevant witnesses and other evidence;” 44 (4) ensure that the
12    “factfinder and decision maker . . . have adequate training or knowledge regarding sexual
13    violence”45; and (5) require proceedings to be documented and include written findings
14    of fact and reports that summarize all evidence, both inculpatory and exculpatory
15    evidence.46
16       207. When OCR set forth guidance that “in order for a school’s grievance
17    procedures to be consistent with Title IX standards, the school must use a preponderance
18    of the evidence standard 47. . . “OCR also advised that Title IX has incorporated and
19
         40
20          Available at:
      https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/rr/policyguidance/sex.html.
21       41
            2001 Guidance at p. 22; see also Goss v. Lopez (1975) 419 U.S. 565, 577 (students
22    facing suspension or expulsion have interests qualifying for protection of the Due Process
23    Clause.)
         42
            E.g., OCR Ruling re Complaint #04-03-204 (Christian Brothers Univ.) (Mar. 26,
24    2004) at 7 (“due process protections [are] inherent in the Title IX regulatory
25    requirements”).
         43
            2001 Guidance at p. 20.
26       44
            Id.; 2017 Dear Colleague Letter at p. 3.
         45
27          Id.; 2001 Guidance at p. 21.
         46
            2017 Dear Colleague Letter at p. 5.
28       47
            2017 Dear Colleague Letter, at p. 5. (the findings of fact and conclusions should be
                                   COMPLAINT FOR DAMAGES
                                                   35
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 36 of 57 Page ID #:36




 1    adopted the procedural provisions applicable to Title VI of the Civil Rights Act of 1964.
 2    (See 34 C.F.R. § 106.71.) The Title IX regulations, therefore, require that decisions be
 3    “supported by and in accordance with the reliable, probative and substantial evidence.”
 4    (See 5 U.S.C. § 556(d).) 5 U.S.C. § 556(d) also provides in relevant part:
 5       208. . . . A party is entitled to present his case or defense by oral or documentary
 6    evidence, to submit rebuttal evidence, and to conduct such cross-examination as may be
 7    required for a full and true disclosure of the facts. . .
 8       209. As a practical matter, therefore, a college student who claims to be the victim of
 9    a sexual assault by a fellow student has three options: (1) go to the local
10    police/prosecutor; (2) use the college’s sexual assault disciplinary process; or (3) pursue
11    both.48
12       210. On November 16, 2018, the U.S. Department of Education issued proposed
13    Title IX Regulations49 that would require all universities that receive federal funding to
14    (1) “provide for a live hearing” at which “the decision-maker must permit each party to
15    ask the other party and any witnesses all relevant questions and follow-up questions,
16    including those challenging credibility”; 50 (2) eliminate use of the “single investigator
17    model,” whereby the investigator is the sole individual who investigates and makes
18    findings of responsibility;51 and (3) provide students an opportunity to “inspect and
19    review” all the evidence collected during the investigation, “including the evidence upon
20    which the recipient does not intend to rely in reaching a determination regarding
21
22
23    reached by applying either a preponderance of the evidence standard or a clear and
      convincing evidence standard.)
24       48
            See 20 U.S.C. § 1092 subdivision (f)(8)(B)(iii)(III) (listing options).
         49
25          United States Department of Education Office for Civil Rights, Nondiscrimination
      on the Basis of Sex in Education Programs or Activities Receiving Federal Financial
26    Assistance, notice of publication at 83 Fed. Reg. 61462 (November 29, 2018) (“2018
27    Regulations”) (https://www2.ed.gov/about/offices/list/ocr/docs/title-ix-nprm.pdf)
         50
            2018 Regulations at p. 53, emphasis added.
28       51
            2018 Regulations at p. 66.
                                   COMPLAINT FOR DAMAGES
                                                   36
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 37 of 57 Page ID #:37




 1    responsibility.”52
 2       211. Former Secretary DeVos, after much public comment and debate through
 3    notice-and-comment rulemaking re-wrote the rules put in place by the Obama
 4    administration’s approach to Title IX enforcement, and the proposed Title IX Regulations
 5    took effect in August 2020.
 6       212. Revealing its continued disdain for due process to the accused, USC’s Clery
 7    Center issued the following statement, indicating that it would not comply with any OCR
 8    guidance with which it did not agree: It is important that “guidance does not leave room
 9    for campus processes to be manipulated or abused to only benefit one party.”53
10    VII. MR. DIXON’S CURRENT STATUS
11       213. Throughout the unfair proceedings, Mr. Dixon attempted to maintain his
12    positivity and successfully completed his Freshman year of University.
13       214. However, after USC unfairly withheld his grades and transcript, causing him to
14    suffer emotional distress, and feelings of helplessness, Mr. Dixon’s life took a turn for the
15    worse.
16       215. Raised by his single father after his mother’s death when he was just 10 years
17    old, Mr. Dixon had no family or support structure, outside of USC, within the state of
18    California. As a result, he spent his first night after his expulsion from USC housing
19    sleeping on a public park bench. In the months after his expulsion, Mr. Dixon bounced
20    around from one friend’s house to another.
21       216. The stay imposed by the trial court allowed Mr. Dixon to return to classes at
22    USC, but USC banned him from the football team and denied him access to the athletic
23    training, meals programs, tutoring, and other benefits of his football scholarship that had
24
         52
25            2018 Regulations at p. 54.
         53
              https://clerycenter.org/article/office-for-civil-rights-issues-dear-colleague-letter-on-
26    title-
27    ix/?utm_content=7ec0049c8d32a3d728e1f88db93654d5&utm_campaign=Office%20for
      %20Civil%20Rights%20Issues%20Dear%20Colleague%20Letter%20on%20Title%20IX
28
      &utm_source=Robly.com&utm_medium=email
                               COMPLAINT FOR DAMAGES
                                            37
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 38 of 57 Page ID #:38




 1    helped him to succeed and had also provided structure.
 2       217. Mr. Dixon’s self-destructive actions in the months following his expulsion from
 3    USC football provide further evidence of the disastrous and ongoing impact that
 4    Defendant’s improper actions have had on Mr. Dixon’s life.
 5       218. In January 2016, while Mr. Dixon’s Petition for Writ of Mandamus was still
 6    pending in the trial court, Mr. Dixon and several new acquaintances committed a series of
 7    crimes, including robbery and carjacking. Mr. Dixon pled nolo contendere to felony
 8    charges on April 21, 2016, and was sentenced to six years in state prison.
 9       219. There is no doubt that USC’s disparate treatment of Mr. Dixon contributed to
10    the downturn in his life.
11
12                                      CAUSES OF ACTION
13                                  FIRST CAUSE OF ACTION
14      VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972 –
15                                   ERRONEOUS OUTCOME
16                                    20 U.S.C. § 1681, et seq.
17                          (Against University of Southern California)
18       220. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully

19    set forth herein.

20       221. As described more fully above, Title IX requires every college and university

21    that receives federal funds to establish policies and procedures to address sexual assault,

22    including a system to investigate and adjudicate charges of sexual assault by one student

23    against another. A school violates a student’s rights under Title IX regarding student-on-

24    student sexual violence if: (1) the alleged conduct is sufficiently serious to limit or deny a

25    student's ability to participate in or benefit from the school's educational programs; 54 and

26    (2) the school, upon notice, fails to take prompt and effective steps reasonably calculated

27
         54
           OCR requires that the conduct be evaluated from the perspective of a reasonable
28
      person in the alleged victim's position, considering all the circumstances.
                                   COMPLAINT FOR DAMAGES
                                                   38
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 39 of 57 Page ID #:39




 1    to end the sexual violence, eliminate the hostile environment, prevent its recurrence, and,
 2    as appropriate, remedy its effects. The fundamental principle of such a system is that it
 3    be “prompt and equitable.” 55
 4       222. Title IX may be violated by a school’s failure to prevent or remedy sexual
 5    harassment or sexual assault or by the imposition of university discipline where gender is
 6    a motivating factor in the decision to discipline. In either case, the statute is enforceable
 7    through an implied private right of action.56
 8       223. Gender bias may include, but is not limited to: (1) a primary advocacy on behalf
 9    of females who allege males engaged in sexual misconduct; (2) minimal or no advocacy
10    on behalf of males who are alleged to have engaged in sexual misconduct towards
11    females; (3) minimal or no advocacy for protecting females from sexual misconduct
12    perpetrated by other females; and/or (4) minimal or no advocacy for protecting males
13    from sexual misconduct perpetrated by females.
14       224. Challenges to university disciplinary proceedings for sex discrimination
15    generally fall into two categories: (1) “erroneous outcome” cases, in which the claim is
16    that plaintiff was innocent and wrongly found to have committed an offense and gender
17    bias was a motivating factor behind the erroneous findings; and (2) “selective
18    enforcement” cases, in which the claim asserts that, regardless of the student’s guilt or
19    innocence, the severity of the penalty and/or decision to initiate the proceeding was
20    affected by the student’s gender.
21       225. To succeed on an erroneous outcome claim, a plaintiff must demonstrate that
22    there was (1) a flawed proceeding that (2) led to an erroneous outcome that was adverse
23    to the plaintiff; and (3) specific circumstances suggesting gender bias led to the erroneous
24
         55
25         34 C.F.R. § 106.8 (b).
         56
           42 U.S.C. § 2000d-7 contains an express statutory abrogation of Eleventh
26    Amendment immunity for Title IX lawsuits against states. In a lawsuit against a public
27    university for a violation of Title IX, remedies are available in law and equity for such a
      violation to the same extent as such remedies are available for such a violation in the suit
28
      against any public or private entity other than a public university.
                                    COMPLAINT FOR DAMAGES
                                                    39
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 40 of 57 Page ID #:40




 1    outcome.
 2       226. An “erroneous outcome” occurred in Plaintiff’s case. Plaintiff was innocent
 3    and wrongly found to have committed a violation of USC’s policies through a flawed
 4    proceeding lacking in due process, and gender bias was a motivating factor.
 5       227. Evidence of gender bias can include external pressures, internal pattern and
 6    practice, and facts specific to the instant case.
 7       228. Plaintiff set forth above the extensive external pressures USC was facing,
 8    including the constant threat of loss of federal funds from Assistant Secretary Lhamon,
 9    while USC was under investigation by OCR. The loss of federal funds was a substantial
10    pressure, as USC received $592,499,443.00 in federal funds for the 2013-2014 academic
11    year.57 Describing the immense pressure and the effect of that pressure, Anne Neal of the
12    American Council of Trustees and Alumni said: “There is a certain hysteria in the air on
13    this topic … It’s really a surreal situation, I think.”58 Ms. Neal further opined that
14    “schools are running so scared of violating the civil rights of alleged victims that they end
15    up violating the due process rights of defendants instead.” 59
16       229. Internal pattern and practice are revealed in the substantial number of successful
17    cases litigated against USC for failing to provide due process and fair hearings to male
18    students and by USC’s continued stated opposition to providing due process to male
19    students, as described above.
20       230. The specific facts of this matter that reveal gender bias include that Plaintiff was
21    treated as responsible from the outset of the investigation, which was conducted in a
22    manner to cause surprise and undue burdens to Plaintiff. Specifically, Plaintiff’s first
23    meeting with Dr. Allee occurred prior to him receiving specific information regarding the
24
25
         57
           See https://studentaid.gov/data-center/student/title-iv.
26       58
           Tovia Smith, How Campus Sexual Assaults Come To Command New Attention,
27    NPR (Aug. 12, 2014), https://www.npr.org/2014/08/12/339822696/how-campus-sexual-
      assaults-came-to-command-new-attention
28      59
           Id.
                                   COMPLAINT FOR DAMAGES
                                                   40
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 41 of 57 Page ID #:41




 1    complaint against him. As such, he discussed unrelated incidents.
 2       231. There was no evidence that Plaintiff committed sexual misconduct. In fact,
 3    witness statements weighed in favor of finding Plaintiff not responsible for sexual
 4    misconduct. Nevertheless, Dr. Allee determined from the beginning to find Plaintiff
 5    responsible for violating the Student Code. Dr. Allee intentionally redacted exculpatory
 6    information that would support Plaintiff’s position that Roe had a compelling reason to
 7    make up the allegations (wanting to keep her job). Dr. Allee failed to interview witnesses
 8    who would have corroborated that the intercourse was (or at least sounded) consensual
 9    both to the person listening and to the person Roe first described it to. Dr. Allee accepted
10    only evidence that supported her predetermination.
11       232. Only by picking and choosing which evidence to accept, rather than looking at
12    the evidence in totality and investigating issues by questioning witnesses identified
13    during interviews, was Dr. Allee able to substantiate the charges.
14       233. Dr. Allee’s conclusions and actions reflect her lack of objectivity and gender
15    bias.
16       234. Putting it in the best possible light, the Appellate Court determined that Dr.
17    Allee’s actions were “questionable.”
18       235. As such, it is clear that USC failed to conduct an adequate, reliable, and
19    impartial investigation of the complaint made against Plaintiff.
20       236. No live hearing was ever held, thus depriving Plaintiff of the right to cross-
21    examine his accuser.
22       237. Although there was an appeals process, it was an appeal in name only. The
23    Panel was not permitted to overturn Dr. Allee’s determinations or make new findings.
24       238. USC deprived Plaintiff of the benefits of USC’s education programs on the
25    basis of sex through its discriminatory, gender-biased implementation of its policies, and
26    by imposing an excessively punitive, unjust punishment of “expulsion” from USC as a
27    result of those Policies.
28       239. The University’s Policies, as conceived and implemented by USC, were
                                   COMPLAINT FOR DAMAGES
                                             41
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 42 of 57 Page ID #:42




 1    deliberately designed to favor accusers, who are predominantly women, and to
 2    disadvantage the accused, who are predominantly men, by among other things,
 3    eliminating from the process fundamental due process safeguards for the accused.
 4       240. USC initiated and conducted an investigation informed by archaic stereotypes
 5    and innate biases that males, including Plaintiff who had never before been suspected of
 6    misconduct (sexual or otherwise), are predisposed to aggression, violence,
 7    hypermasculinity, and cannot control their impulses when confronted with an intoxicated
 8    female.
 9       241. USC’s policy systemically disadvantaged the accused male, depriving him of a
10    hearing in which he could cross-examine his accuser and placing sole authority for
11    investigation, prosecution, and judgment with one person, who had little to no oversight.
12       242. USC created an environment in which male students accused of sexual assault
13    were fundamentally denied due process and rights under Title IX, causing a virtual
14    assurance that an accused male would be found responsible.
15       243. Furthermore, USC provided disparate levels of support to the female
16    complainant than for Plaintiff, the male respondent. For instance, Jane Roe was given
17    amnesty for illegal drug use, but Plaintiff was not; Jane Roe had an advisor present
18    during her first meeting with Dr. Allee, Plaintiff did not; Dr. Allee failed to confirm Jane
19    Roe’s statements regarding the Athletic Department’s policies and standards, taking Jane
20    Roe’s statements as truth, despite evidence to the contrary. Dr. Allee failed to question
21    witnesses who could contradict Jane Roe’s statements, such as Mr. Nunnery’s girlfriend
22    and Jane Roe’s ex-boyfriend.
23       244. Such a biased and one-sided procedure deprived Plaintiff of educational
24    opportunities based on his gender.
25       245. USC’s Title IX Officials charged with overseeing the Title IX process had
26    actual knowledge and notice of USC’s violations of Title IX’s inherent requirement to
27    provide an “adequate, reliable and impartial investigation” and “due process to both
28    parties involved.”
                                   COMPLAINT FOR DAMAGES
                                             42
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 43 of 57 Page ID #:43




 1       246. Nevertheless, USC intentionally staffed the Title IX office only with officials
 2    who were victim’s advocates, failing to provide an opportunity for impartial
 3    investigations, discussions, and determinations by staffing the office with individuals
 4    who also had a history of supporting rights of the accused.
 5       247. Defendant knew, or in the exercise of due care should have known, that
 6    Plaintiff was denied Due Process and rights under Title IX as set forth in the preceding
 7    paragraphs.
 8       248. Upon information and belief, USC’s Title IX administrative procedures were
 9    enforced aggressively against male students, while at the same time failing to respond to
10    complaints made by male students against female students. These actions were
11    deliberately intended to treat males less favorably than females in USC’s Title IX
12    proceedings.
13       249. Upon information and belief, statistics within the exclusive possession, custody,
14    and control of Defendants will show that accused students are overwhelmingly male and
15    their accusers are overwhelmingly female.
16       250. Upon information and belief, statistics within USC’s exclusive possession,
17    custody, and control will show a pattern of intentional discriminatory conduct, including
18    that males accused of sexual misconduct by female complainants are invariably found
19    responsible for the charged misconduct.
20       251. The outcome of USC’s flawed proceedings was clearly erroneous, and the
21    erroneous result was motivated by sex or gender.
22       252. Concepts of gender as represented by the university created a hostile
23    environment for young men on campus, resulting in an adverse educational setting in
24    violation of Title IX by interfering with male students’ ability to participate in or benefit
25    from various activities, including learning, on USC’s campuses.
26       253. USC’s conduct was so severe, pervasive, and objectively offensive that it
27    denied Plaintiff the equal access to his education and other rights Title IX is designed to
28    protect.
                                   COMPLAINT FOR DAMAGES
                                             43
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 44 of 57 Page ID #:44




 1       254. The University punished Plaintiff with severe sanctions following a process that
 2    contained virtually no procedural safeguards for accused young men and was permeated
 3    with gender bias.
 4       255. Based on the foregoing, Plaintiff was subjected to a biased, prejudiced and
 5    inherently unfair process in violation of Title IX.
 6       256. This unlawful discrimination in violation of Title IX proximately caused
 7    Plaintiff to sustain substantial injury, damage, and loss, including, without limitation,
 8    reputational damage, emotional distress, psychological damages, loss of educational and
 9    career opportunities, economic injuries and other direct and consequential damages.
10       257. As a result of the foregoing, Plaintiff is entitled to injunctive relief and damages
11    in an amount to be determined at trial, plus prejudgment interest, attorneys’ fees,
12    expenses, costs and disbursements.
13
14
                                   SECOND CAUSE OF ACTION
15
        VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972 -
16
                                  SELECTIVE ENFORCEMENT
17
                                     20 U.S.C. § 1681, et seq.
18                        (Against The University of Southern California)
19       258. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully
20    set forth herein.
21       259. As described above, the Title IX selective enforcement theory asserts that,
22    regardless of the student’s guilt or innocence, the severity of the penalty and/or decision
23    to initiate the proceeding was affected by the student’s gender.
24       260. As detailed herein, USC violated Title IX’s prohibition against selectively
25    enforcing its policies on the basis of gender.
26       261. Specifically, USC intentionally discriminated against Plaintiff because he is a
27    male when it initiated the proceeding against Plaintiff despite the total lack of evidence of
28    misconduct, presumed him to be responsible for the alleged misconduct based on archaic
                                   COMPLAINT FOR DAMAGES
                                             44
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 45 of 57 Page ID #:45




 1    stereotypes about males, permitted an untrained, unqualified individual who exhibited
 2    bias against males to act as investigator, prosecutor, judge, jury, and executioner,
 3    permitted the investigator to take an adversarial role against Plaintiff, and imposed a
 4    “grossly disproportionate” and an excessively harsh and punitive sanction of expulsion
 5    without a hearing before neutral adjudicators or an opportunity to cross-examine the
 6    complainant and witnesses.
 7       262. Based on the foregoing, the actions taken and decisions made by USC in
 8    carrying out the investigation and adjudication process were informed by Plaintiff’s
 9    gender, without regard to guilt or innocence.
10       263. Upon information and belief, the majority of Title IX cases at USC involve
11    complainants who are female against respondents who are male.
12       264. Upon information and belief, Plaintiff was found responsible and expelled
13    because he is a male; given the lack of evidence of misconduct, witness statements
14    supporting that Plaintiff was not involved in any alleged sexual misconduct, and the
15    existence of exculpatory evidence tending to show that Ms. Roe had a reason to fabricate
16    her complaint, there is no other logical explanation for the ultimate outcome.
17       265. This unlawful discrimination in violation of Title IX proximately caused
18    Plaintiff to sustain substantial injury, damage, and loss, including, without limitation,
19    reputational damage, emotional distress, psychological damages, loss of educational and
20    career opportunities, economic injuries and other direct and consequential damages.
21       266. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be
22    determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and
23    disbursements.
24                                  THIRD CAUSE OF ACTION
25                     VIOLATION OF THE UNRUH CIVIL RIGHT ACT
26                         (Against The University of Southern California)
27       267. Plaintiff repeats and re-alleges each and every allegation hereinabove as though
28    fully set forth herein.
                                   COMPLAINT FOR DAMAGES
                                             45
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 46 of 57 Page ID #:46




 1       268. Upon information and belief, during the Obama Administration, USC acted in
 2    response to the federal government’s threat that colleges refusing to comply with the
 3    mandates of the DCL would be found in violation of Title IX and be subject to substantial
 4    monetary penalties.
 5       269. Upon information and belief, Plaintiff alleges that USC is a business
 6    establishment, and as such is prohibited from discriminating against any person on the
 7    basis of sex (as defined in California Civil Code §§ 51.5 and 51(e)(5)).
 8       270. Plaintiff alleges that Defendant USC is a business establishment because USC
 9    is a California Corporation and private educational institution that derives a substantial
10    amount of its revenue from the tuition of its students, contributions from alumni and
11    members of the public, and from the use of its facilities by its students and nonstudent
12    members of the public. Due to the substantial revenue Defendant USC receives from
13    members of the public, both students and non-students, Plaintiff believes that USC is a
14    business establishment and is prohibited from discriminating against any person on the
15    basis of sex or gender under California Civil Code §§ 51.5 and 51(e)(5).
16       271. Plaintiff alleges that Defendant USC intentionally discriminated against him on
17    the basis of sex by conducting a purposefully flawed and conclusory investigation into
18    the allegations against him that deprived him of his rights to due process and his rights to
19    a fair hearing.
20       272. USC failed to provide Plaintiff access to all the evidence and reasonable
21    opportunities to respond, failed to consider all evidence, both exculpatory and inculpatory
22    evidence, failed to provide a live hearing before a neutral adjudicator, and failed to
23    provide an opportunity for Plaintiff to cross-examine the complainant.
24       273. As a result of its biased disciplinary and hearing process, USC subjected
25    Plaintiff to erroneous discipline due to his sex. USC discriminated against Plaintiff based
26    on his sex, since he was subject to a biased investigation and unfair hearing, and
27    consequent erroneous discipline despite his innocence.
28       274. As a direct and proximate result of Defendants’ unlawful actions, Plaintiff has
                                   COMPLAINT FOR DAMAGES
                                             46
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 47 of 57 Page ID #:47




 1    suffered irreparable harm, injury, and damages, including but not limited to denial of
 2    educational opportunities, disciplinary sanctions for having engaged in “sexual
 3    misconduct,” a notation on his transcripts and academic records restricting, if not
 4    destroying, future educational and employment opportunities including undergraduate,
 5    graduate school and career choices; false findings and discipline on Plaintiff’s record for
 6    serious sexual misconduct which did not occur; damage to Plaintiff’s standing and
 7    associations in his community and imposition of a stigma or other disability that
 8    forecloses his freedom to take advantage of other educational or employment
 9    opportunities; loss of career opportunities and earning capacity; mental and emotional
10    distress; humiliation and embarrassment; and loss of personal and professional
11    reputation.
12       275. This unlawful discrimination proximately caused Plaintiff to sustain substantial
13    injury, damage, and loss, including, without limitation, reputational damage, emotional
14    distress, psychological damages, loss of educational and career opportunities, economic
15    injuries and other direct and consequential damages.
16       276. Since USC discriminated against Plaintiff on the basis of sex, USC is in
17    violation of the Unruh Civil Rights Act.
18       277. USC’s discrimination proximately caused Plaintiff to suffer compensatory
19    damages in the form of economic loss, humiliation, embarrassment, mental anguish,
20    inconvenience, and the deprivation of his civil rights and other items that have yet to be
21    determined, but which will be proven at trial in an amount according to proof. Plaintiff is
22    entitled to attorney’s fees according to proof.
23       278. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be
24    determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and
25    disbursements.
26
27
28
                                   COMPLAINT FOR DAMAGES
                                             47
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 48 of 57 Page ID #:48




 1                                 FOURTH CAUSE OF ACTION
 2                                    BREACH OF CONTRACT
 3                        (Against The University of Southern California)
 4       279. Plaintiff incorporates herein by this reference each and every allegation
 5    contained in the preceding paragraphs and alleges the same as though fully set forth here.
 6       280. It is well established that the basic relationship between a student and a
 7    university is contractual in nature. (Kashmiri v. Regents of Univ. of California (2007)
 8    156 Cal.App.4th 809, as modified (Nov. 15, 2007), as modified (Nov. 28, 2007).) “[B]y
 9    the act of matriculation, together with payment of required fees, a contract between the
10    student and the institution is created....” (Id., internal citations omitted.)
11       281. At all times relevant hereto, a contractual relationship existed between
12    Defendant USC and Plaintiff through USC’s policies and procedures governing student
13    discipline.
14       282. Through the documents it publishes and provides to its students, USC made
15    express contractual commitments to students involved in its disciplinary processes.
16       283. When Plaintiff enrolled in USC and fulfilled and performed his contractual
17    duties to USC under USC’s policies by providing USC with all required and associated
18    tuition, fees and expenses and enrolling in, attending, and maintained good academic
19    standing in his classes, his portion of the contract was fulfilled and USC became
20    obligated to fulfill its duties. When Plaintiff was accused of sexual misconduct, he acted
21    in accord with his obligations under the Student Code of Conduct and fulfilled his
22    “responsibility to participate fully and truthfully in university investigations.” (Student
23    Code §17.02) He did so in reliance on his understanding, and with the reasonable
24    expectation that USC would implement, adhere to, and enforce its stated policies, and its
25    policies would comply with the requirements of applicable state and federal laws,
26    including, but not limited to, Title IX.
27       284. Based on the foregoing, USC created an express contract, or, alternatively, a
28    contract implied in law or in fact between Plaintiff and USC.
                                    COMPLAINT FOR DAMAGES
                                              48
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 49 of 57 Page ID #:49




 1       285. As set forth in this complaint, USC repeatedly and materially breached its
 2    contractual obligations to Plaintiff under its express and implied in fact contracts by,
 3    among other things, implementing policies and practices which denied Plaintiff rights
 4    under Title IX and the right to Due Process and the fair process required by law, were
 5    discriminatorily applied to Plaintiff based on his gender, and failed to protect Plaintiff’s
 6    rights.
 7       286. As set forth in this Complaint, USC’s violations include that Defendant USC
 8    denied Plaintiff a fair and impartial investigation, and by denying Plaintiff due process
 9    and equal treatment as required by Title IX.
10       287. Inherent in USC’s contract with Mr. Dixon was an implied covenant of good
11    faith and fair dealing. Such covenant implicitly guaranteed that the University would
12    exercise its discretion in a way that complied with due process and basic fairness. USC
13    violated the covenant of good faith and fair dealing by failing to provide due process to
14    Mr. Dixon and by treating him differently than it treated females.
15       288. Additionally, USC breached and violated the covenant of good faith and fair
16    dealing implied in its contracts with Plaintiff by acting arbitrarily, capriciously, and in
17    bad faith throughout the Title IX proceedings, by acting in a manner inconsistent with
18    Plaintiff’s reasonable expectations of a fair and impartial process, by depriving Plaintiff
19    of the benefit of their bargained-for education, and by meting out a grossly
20    disproportionate sanction based on unsubstantiated allegations of sexual misconduct,
21    which was later overturned following Plaintiff’s successful mandamus action.
22       289. USC committed multiple material breaches of its agreements with Plaintiff
23    during the investigation and adjudication process, including, without limitation:
24       290. Failing to provide Mr. Dixon with adequate notice of the basis of the complaint
25    against him, which included the “nature of the alleged violation and the basis for the
26    charge including the date or period of time and location regarding the alleged incident.”
27    (Student Code §17.03, Procedural Rights.)
28       291. Permitting a cursory, superficial, and biased investigation into allegations of
                                    COMPLAINT FOR DAMAGES
                                              49
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 50 of 57 Page ID #:50




 1    alleged misconduct. USC was to conduct an investigation that was “fair, thorough,
 2    neutral and impartial.” (Id.)
 3       292. Failing to impose any procedure to ensure that witness statements were
 4    recorded in a complete, credible, accurate, or reliable manner;
 5       293. Withholding exculpatory information from Mr. Dixon in violation of the
 6    Student Code, which provided that “both parties have the right to inspect documents
 7    and/or relevant information gathered as part of the investigation.” (Student Code §17.03,
 8    Procedural Rights.);
 9       294. Disregarding glaring inconsistencies in witness statements, failing to interview
10    witnesses who might have contradicted Ms. Roe’s statements, and failing to confirm Ms.
11    Roe’s statement through impartial and unbiased means, such as an interview with the
12    Athletic Department. The Code required that the investigation be “thorough.” (Id.)
13       295. Causing a superficial, conclusory, and pre-ordained “investigative” report to be
14    created based on the opinions and whims of the sole investigator, rather than on the
15    preponderance of the evidence;
16       296. Prohibiting live evidentiary hearings before impartial adjudicators;
17       297. Employing non-neutral adjudicators trained to “believe the victim” rather than
18    to equitably resolve claims of sexual misconduct;
19       298. Failing to provide the most elemental component of due process—the
20    opportunity to confront accusers to test their veracity and credibility;
21       299. Authorizing a single individual to investigate, make all factual findings,
22    prosecute, and sentence Plaintiff;
23       300. Allowing a rubber stamping of the investigator’s findings to further the
24    appearance of fairness and due process without actually providing fairness and due
25    process;
26       301. Rendering decisions by applying an unreasonably lax standard of proof in light
27    of the gravity of the charged offense and significance of the potential penalties;
28       302. Failing to promptly resolve allegations of sexual misconduct;
                                      COMPLAINT FOR DAMAGES
                                                50
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 51 of 57 Page ID #:51




 1       303. Rendering a decision against the clear weight of the evidence;
 2       304. Establishing a de facto presumption that Plaintiff committed sexual misconduct
 3    on the basis of male stereotypes;
 4       305. Providing a disciplinary process that was fundamentally unfair and lacking in
 5    Due Process.
 6       306. Defendant further materially breached express representations that it would
 7    refrain from discriminating on the basis of sex, gender, gender identity, gender
 8    expression or sexual orientation in its programs and activities, including admission and
 9    access, and to follow federal and state laws, including Title IX of the Education
10    Amendments of 1972, that prohibit discrimination.
11       307. As set forth in this Complaint, USC repeatedly and materially breached its
12    express and implied in fact contracts with Plaintiff by wrongfully concluding that he
13    should be subject to sanctions due to its mishandling of its Title IX investigation,
14    administrative process, and hearing and by violating Plaintiff’s civil rights.
15       308. As a direct and foreseeable consequence of the foregoing breaches, Plaintiff
16    sustained damages, including, without limitation, reputational damage, loss of
17    educational and career opportunities, economic injuries and other direct and
18    consequential damages.
19       309. As a result of the foregoing, Plaintiff is entitled to specific performance and
20    damages in an amount to be determined at trial, plus prejudgment interest and attorneys’
21    fees and costs.
22                                  FIFTH CAUSE OF ACTION
23                                  PROMISSORY ESTOPPEL
24                        (Against The University of Southern California)
25       310. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully
26    set forth herein.
27       311. USC’s various policies constitute representations and promises that USC should
28    have reasonably expected to induce action or forbearance by Plaintiff.
                                   COMPLAINT FOR DAMAGES
                                             51
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 52 of 57 Page ID #:52




 1       312. USC expected or should have reasonably expected Plaintiff to accept its offer of
 2    admission, incur expenses, and choose not to attend other colleges based on its express
 3    and implied promises that USC would not discriminate against Plaintiff and would not
 4    deny him his procedural rights should he be investigated for an alleged violation of the
 5    University’s policies.
 6       313. Plaintiff relied to his detriment on these express and implied promises and
 7    representations made by USC.
 8       314. Based on the foregoing, USC is liable to Plaintiff based on estoppel.
 9       315. As a direct, reasonable and foreseeable consequence of these breaches, Plaintiff
10    sustained damages, including without limitation, economic injuries, the inability to
11    complete his studies at USC or transfer to another college of equal caliber, and other
12    direct and consequential damages.
13       316. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be
14    determined at trial, plus prejudgment interest.
15                                   SIXTH CAUSE OF ACTION
16                                    GENERAL NEGLIGENCE
17                                     (Against All Defendants)
18       317. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully
19    set forth herein.
20       318. In order to state a negligence claim under California law, a plaintiff must show
21    that the defendant owed the plaintiff a duty, defendant breached that duty, and such
22    breach was the proximate cause of plaintiff’s damages.
23       319. California courts have recognized the “special relationship” that exists between
24    a university and its students, which gives rise to a duty of care “while they are engaged in
25    activities that are part of the school’s curriculum or closely related to its delivery of
26    educational services.” (Univ. of S. California v. Superior Court of Cty. of Los Angeles
27    (2018) 30 Cal.App.5th 429, 443.)
28       320. Here, Defendants formed a university-student relationship with Plaintiff and
                                    COMPLAINT FOR DAMAGES
                                              52
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 53 of 57 Page ID #:53




 1    owed Plaintiff a duty to exercise due care in conducting the disciplinary proceedings
 2    against him; in investigating the allegation of sexual misconduct; in ensuring the
 3    investigation was free from bias or conflict, and the individuals responsible for
 4    investigating and adjudicating the alleged policy violations had received proper training;
 5    and in providing him with a fair impartial hearing that did not violate his due process
 6    rights and would not subject him to unjust discipline.
 7       321. USC deprived Plaintiff of the bargained for benefits of his contract with USC
 8    and subjected him to economic loss, humiliation, embarrassment, mental anguish,
 9    inconvenience, and the deprivation of his civil rights
10       322. Such duties arise from Defendants’ relationship with Plaintiff, as a student of
11    the University, an obligation acknowledged by USC in its policies.
12       323. Additionally, USC also owed Plaintiff a duty to exercise due care under Title
13    IX in providing an equitable investigation and hearing procedure. (34 CFR § 106.8(b)
14    [“A recipient shall adopt and publish grievance procedures providing for prompt and
15    equitable resolution of student and employee complaints alleging any action which would
16    be prohibited by this part.”])
17       324. The foregoing duties were breached when Plaintiff did not receive the full
18    protections of the disciplinary process, and when he was subjected to a biased and
19    defective procedure.
20       325. The foregoing duties were further breached when USC failed to address or
21    remedy the innate, Due Process shortcomings in its policies.
22       326. Plaintiff alleges that USC’s conduct as alleged herein was the proximate cause
23    of damages to Plaintiff. By the following acts or omissions to act, USC negligently
24    caused the damages to Plaintiff during or about the 2014 - 2016 school years.
25       327. Plaintiff suffered injuries as a direct result of Defendants’ breach of the duties
26    owed to him as a student of USC, including, but not limited to, attorney’s fees, loss of
27    educational and career opportunities, economic losses, emotional and reputational
28    damages, and subjection to inappropriate and unsupported sanctions.
                                   COMPLAINT FOR DAMAGES
                                             53
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 54 of 57 Page ID #:54




 1       328. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be
 2    determined at trial, plus prejudgment interest.
 3                               SEVENTH CAUSE OF ACTION
 4                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 5                                    (Against All Defendants)
 6       329. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully
 7    set forth herein.
 8       330. During the investigation and adjudication process, Defendants exhibited
 9    extreme and outrageous conduct, including, but not limited to:
10              a) Alleging that Mr. Dixon admitted to penetrating Ms. Roe on October 9,
11                 2014, despite no such admission being made;
12              b) Finding Plaintiff responsible for sexually assaulting Jane Roe, following a
13                 cursory, superficial, and biased investigation into allegations of alleged
14                 misconduct;
15              c) Prohibiting a live evidentiary hearing before an impartial adjudicator, in
16                 contravention of California law and due process;
17              d) Failing to provide the most elemental component of due process—the
18                 opportunity to confront accusers to test their veracity and credibility;
19              e) Authorizing a single individual to investigate, make all factual findings,
20                 prosecute, and sentence Plaintiff;
21              f) Rendering a decision against the clear weight of the evidence;
22              g) Establishing a de facto presumption that Plaintiff committed sexual
23                 misconduct on the basis of male stereotypes;
24              h) Dismissing Plaintiff from school without just cause;
25              i) Improperly withholding Plaintiff’s grades and transcripts, thereby causing
26                 him to unduly suffer and limit his ability to obtain employment; and
27              j) Permanently marking Plaintiff’s transcript to reflect that he was guilty of
28                 sexual misconduct.
                                   COMPLAINT FOR DAMAGES
                                             54
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 55 of 57 Page ID #:55




 1       331. Defendants were undoubtedly aware that such public declarations of Plaintiff’s
 2    guilt would result in irreparable lifelong damages to his name, reputation, academics, and
 3    career.
 4       332. Such extreme and outrageous conduct was either intentional or in reckless
 5    disregard that such conduct would in fact cause emotional distress to Plaintiff.
 6       333. As a direct result of the foregoing, Plaintiff has in fact suffered severe
 7    emotional distress including anxiety, stress, depression, hopelessness, humiliation,
 8    reputational damages, and mental anguish.
 9       334. Defendants’ actions in investigating and adjudicating the false allegations
10    against Plaintiff were the actual and proximate cause of such distress.
11       335. Based on the foregoing, Plaintiff is entitled to damages in an amount to be
12    determined at trial, plus prejudgment interest.
13
14
15       WHEREFORE, Plaintiff John Doe prays for judgment against Defendant USC as
16    follows:
17       1. Damages in an amount to be determined at trial, in excess of Seventy-Five
18 Thousand Dollars ($75,000.00) to compensate John Doe’s past and future pecuniary
19 and/or non-pecuniary damages, including but not limited to damages to physical well-
20 being, emotional and psychological damages, damages to reputation, past and future
21 economic losses, loss of educational and/or career opportunities, and loss of future career
22 prospects, caused by Defendant’s conduct;
23       2. Judgment for attorneys’ fees, pursuant to any applicable statute;
24       3. Judgment for all other reasonable and customary costs and expenses that were
25 incurred in pursuit of this action;
26       4. Pre-judgment interest and post judgment interest as may be permitted by law and
27 statute; and/or
28       5. Such other and further relief as this Court may deem just, proper, equitable, and
                                   COMPLAINT FOR DAMAGES
                                             55
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 56 of 57 Page ID #:56




 1 appropriate.
 2
 3
                                               HATHAWAY PARKER
 4
 5    Dated: June 29, 2021               By:        /S/        .
                                               MARK M. HATHAWAY
 6                                             JENNA E. PARKER
 7                                             Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                COMPLAINT FOR DAMAGES
                                          56
     Case 2:21-cv-05286-VAP-AFM Document 1 Filed 06/29/21 Page 57 of 57 Page ID #:57




 1                                        JURY DEMAND
 2          Plaintiff John Doe herein demands a trial by jury of all triable issues in the present
 3    matter.
 4
 5
                                                    HATHAWAY PARKER
 6
 7    Dated: June 29, 2021                   By:           /S/              .
                                                    MARK M. HATHAWAY
 8                                                  JENNA E. PARKER
 9                                                  Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  COMPLAINT FOR DAMAGES
                                            57
